    Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 1 of 225. PageID #: 37321



                                UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



    IN RE NATIONAL PRESCRIPTION OPIATE                            MDL No. 2804
    LITIGATION
    This document relates to:
                                                                  Case No. 17-md-2804
    The County of Summit, Ohio, et al. v. Purdue
    Pharma L.P., et al.
    Case No. 18-op-45090                                          Hon. Dan Aaron Polster




                CORRECTED ANSWER AND AFFIRMATIVE DEFENSES OF
                       TEVA PHARMACEUTICALS USA, INC.1

         Defendant TEVA PHARMACEUTICALS USA, INC. (hereinafter “Defendant” or

“Teva USA”),2 by and through its undersigned counsel, hereby submits its Corrected Answer,

Defenses, and Affirmative Defenses responding, by corresponding paragraph numbers, to each

of the numbered paragraphs in the Corrected Second Amended Complaint (“Complaint”) of

Plaintiffs the County of Summit, Ohio, et al. 3 (“Plaintiffs”). For convenience only, Defendant

uses the same headings and sub-headings used by Plaintiffs in the Complaint.


1
         Teva USA files its Corrected Answer and Affirmative Defenses to correct typographical errors in its
original Answer and Affirmative Defenses. No substantive changes have been made to the Answer and Affirmative
Defenses by Teva USA.
2
         Teva USA’s parent corporation, Defendant Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”), is an Israeli
corporation that is not subject to personal jurisdiction in the United States. Teva Ltd. only recently waived service
pursuant to the Court’s November 9, 2018 Order and has filed a motion to dismiss the (Corrected) Second Amended
Complaint. If Teva Ltd. is required to file an answer at a later date, it will do so.
3
         The Plaintiffs in this action are: the County of Summit, Ohio; Summit County Public Health; the City of
Akron; the City of Barberton; the Village of Boston Heights; Boston Township; the Village of Clinton; Copley
Township; Coventry Township; the City of Cuyahoga Falls; the City of Fairlawn; the City of Green; the Village of
Lakemore; the Village of Mogadore; the City of Munroe Falls; the City of New Franklin; the City of Norton; the
Village of Peninsula; the Village of Richfield; the Village of Silver Lake; Springfield Township; the City of Stow;
the City of Tallmadge; and Valley Fire District; as well as, for purposes of the statutory public nuisance claim, the
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 2 of 225. PageID #: 37322



                                       PRELIMINARY STATEMENT

         The following matters are incorporated by reference into Teva USA’s responses to each

paragraph of the Complaint.

         A.       Teva USA submits this Answer and Affirmative Defenses (“Answer”) only on

behalf of itself. Where allegations are made against “Defendants” as a group, however described,

Teva USA’s responses only apply to itself.

         B.       The Complaint contains purported references to several documents and third-

party publications and statements that have often been excerpted, paraphrased, characterized, and

otherwise taken out of context. These third-party publications and statements should be

considered, if at all, in context and in unmodified form, and Teva USA hereby respectfully refers

the Court to the respective third-party publications and statements for their complete contents.

         C.       Except as otherwise expressly stated herein, Teva USA expressly denies each

and every allegation contained in the Complaint, including without limitation any allegations

contained in the preamble, unnumbered paragraphs, subparagraphs, headings, subheadings,

table of contents, footnotes, and exhibits of the Complaint, and specifically denies any liability

to Plaintiffs. To the extent that the titles, headings, subheadings, paragraphs, and footnotes of

the Complaint are intended to be allegations directed to Teva USA, they are, unless otherwise

admitted, denied.

         D.       Teva USA reserves the right to seek to amend and supplement its Answer as

may be appropriate or necessary.




State of Ohio by and through the chief legal officers of the foregoing jurisdictions, as set forth more fully in that
claim for relief.



                                                          -2-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 3 of 225. PageID #: 37323



                                ADMISSIONS AND DENIALS

               1.      The allegations in Paragraph 1, and footnotes 1 and 2, state argument and

conclusions of law to which no response is required. To the extent a response is required, Teva

USA denies the allegations in Paragraph 1 and footnotes 1 and 2.

               2.      The allegations in Paragraph 2 state argument and conclusions of law to

which no response is required. To the extent a response is required, Teva USA denies the

allegations in Paragraph 2.

               3.      Teva USA admits that Cephalon has manufactured and sold Actiq and

Fentora to various customers at various times. To the extent that allegations in Paragraph 3 relate

to Defendants other than Teva USA, Teva USA is without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore denies the same. Teva USA

denies that remaining allegations of Paragraph 3.

               4.      Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 4 and therefore denies the same.

               5.      To the extent that allegations in Paragraph 5 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 5.

               6.      To the extent that allegations in Paragraph 6 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 6.




                                               -3-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 4 of 225. PageID #: 37324



               7.     To the extent that allegations in Paragraph 7 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 7.

               8.     The allegations in Paragraph 8 are based on and quote from documents

and/or speeches that speak for themselves, and all characterizations thereof are denied. Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 8 and therefore denies the same.

               9.     To the extent that allegations in Paragraph 9 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 9.

               10.    To the extent that allegations in Paragraph 10 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 10.

               11.    To the extent that allegations in Paragraph 11 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 11.

               12.    Teva USA denies the allegations of Paragraph 12. Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 12 and therefore denies the same. To the extent that allegations in Paragraph 12




                                               -4-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 5 of 225. PageID #: 37325



relate to Defendants other than Teva USA, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               13.     To the extent that allegations in Paragraph 13 relate to Defendants and

other unidentified “drug companies” other than Teva USA, Teva USA is without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore denies the

same. Teva USA denies the remaining allegations of Paragraph 13.

               14.     To the extent that allegations in Paragraph 14 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 14.

               15.     To the extent that allegations in Paragraph 15 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 15.

               16.     The allegations in Paragraph 16 appear to be based on documents and/or

speeches that speak for themselves, and all characterizations thereof are denied. To the extent

that allegations in Paragraph 16 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Teva USA denies the remaining allegations of Paragraph 16.

               17.     To the extent that allegations in Paragraph 17 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 17.




                                                -5-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 6 of 225. PageID #: 37326



                18.   To the extent that Paragraph 18 and footnote 3 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

To the extent that allegations in Paragraph 18 relate to Defendants other than Teva USA, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore denies the same. Teva USA denies the remaining allegations of

Paragraph 18.

                19.   To the extent that Paragraph 19 and footnote 4 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

To the extent that allegations in Paragraph 19 relate to Defendants other than Teva USA, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore denies the same. Teva USA denies the remaining allegations of

Paragraph 19.

                20.   To the extent that allegations in Paragraph 20 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 20.

                21.   To the extent that allegations in Paragraph 21 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 21.

                22.   To the extent that allegations in Paragraph 22 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to




                                              -6-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 7 of 225. PageID #: 37327



the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 22.

               23.     To the extent that allegations in Paragraph 23 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 23

and therefore denies the same.

               24.     To the extent that allegations in Paragraph 24 relate to Defendants other

than Teva USA and purport to explain why Plaintiffs brought the lawsuit, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Teva USA denies the remaining allegations of Paragraph 24,

including that it is “responsible” for any “crisis.”

               25.     Paragraph 25 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 25.

               26.     Paragraph 26 states conclusions of law to which no response is required.

Teva USA denies that personal jurisdiction exists over Teva Pharmaceutical Industries Ltd

(“Teva Ltd.”). To the extent that allegations in Paragraph 26 relate to Defendants other than

Teva USA and Teva Ltd., Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. To the extent a response

is required, Teva USA denies the remaining allegations in Paragraph 26.

               27.     Paragraph 27 states conclusions of law to which no response is required.

To the extent that allegations in Paragraph 27 relate to Defendants other than Teva USA, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of those




                                                 -7-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 8 of 225. PageID #: 37328



allegations and therefore denies the same. To the extent a response is required, Teva USA denies

the remaining allegations in Paragraph 27.

               28.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 28 and therefore denies the same.

               29.     Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 29 and therefore denies the same.

               30.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 30 and therefore denies the same.

               31.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 31 and therefore denies the same.

               32.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 32 and therefore denies the same.

               33.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 33 and therefore denies the same.

               34.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 34 and therefore denies the same.




                                               -8-
 Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 9 of 225. PageID #: 37329



               35.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 35 and therefore denies the same.

               36.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 36 and therefore denies the same.

               37.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 37 and therefore denies the same.

               38.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 38 and therefore denies the same.

               39.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 39 and therefore denies the same.

               40.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 40 and therefore denies the same.

               41.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 41 and therefore denies the same.




                                               -9-
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 10 of 225. PageID #: 37330



               42.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 42 and therefore denies the same.

               43.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 43 and therefore denies the same.

               44.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 44 and therefore denies the same.

               45.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 45 and therefore denies the same.

               46.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 46 and therefore denies the same.

               47.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 47 and therefore denies the same.

               48.    Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 48 and therefore denies the same.




                                              - 10 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 11 of 225. PageID #: 37331



               49.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 49 and therefore denies the same.

               50.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 50 and therefore denies the same.

               51.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 51 and therefore denies the same.

               52.     Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 52 and therefore denies the same.

               53.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 53 and therefore denies the same.

               54.     Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 54 and therefore denies the same.

               55.     Teva USA admits that Plaintiffs are Ohio counties and cities. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 55 and therefore denies the same.

               56.     Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 56 and therefore denies the same.

               57.     Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 57 and therefore denies the same.




                                               - 11 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 12 of 225. PageID #: 37332



                58.    Paragraph 58 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 58.

                59.    Paragraph 59 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 59.

                60.    Teva USA denies that it “created” the “epidemic.” To the extent that

allegations in Paragraph 60 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

                61.    Teva USA denies that it “created” the “epidemic.” To the extent that

allegations in Paragraph 61 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Further, Paragraph 61 states conclusions of law to which no response

is required. To the extent a response is required, Teva USA denies the remaining allegations in

Paragraph 61.

                62.    Paragraph 62 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 62.

                63.    Teva USA admits only that it has “manufactured and sold prescription

opioids.” To the extent that allegations in Paragraph 63 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. Teva USA denies the remaining allegations in

Paragraph 63.

                64.    The allegations of Paragraph 64 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                               - 12 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 13 of 225. PageID #: 37333



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 64 and therefore denies the same.

               65.    The allegations of Paragraph 65 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 65 and therefore denies the same.

               66.    The allegations of Paragraph 66 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 66 and therefore denies the same.

               67.    The allegations of Paragraph 67 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 67 and therefore denies the same.

               68.    The allegations of Paragraph 68 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 68 and therefore denies the same. To the extent that the

allegations in Paragraph 68 and footnote 5 purport to be based on documents, those documents

speak for themselves and all characterizations thereof are denied.

               69.    The allegations of Paragraph 69 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                               - 13 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 14 of 225. PageID #: 37334



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 69 and therefore denies the same.

               70.     The allegations of Paragraph 70 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 70 and therefore denies the same.

               71.     The allegations of Paragraph 71 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 71 and therefore denies the same.

               72.     The allegations of Paragraph 72 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 72 and therefore denies the same. To the extent that the

allegations in Paragraph 72 and footnote 6 purport to be based on documents, those documents

speak for themselves and all characterizations thereof are denied.

               73.     Plaintiffs omitted Paragraph 73 from the Corrected Second Amended

Complaint.

               74.     Teva USA admits that Teva USA is an indirect wholly owned subsidiary

of Teva Ltd.; that Teva Ltd. is an Israeli Corporation with its principal place of business in Petah

Tikva, Israel; that Teva USA is a Delaware corporation with its principal place of business in

North Wales, Pennsylvania; and that Teva USA has sold generic opioids, including, at various




                                               - 14 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 15 of 225. PageID #: 37335



times, a generic form of OxyContin. Teva USA denies the remaining allegations of Paragraph

74, including that any personal jurisdiction exists over Teva Ltd.

               75.    Teva USA admits that Cephalon is a Delaware Corporation with its

principal place of business in Frazer, Pennsylvania. Teva USA denies the remaining allegations

of Paragraph 75. Further answering, Teva USA states that in 2011 Cephalon was acquired by

Cupric Holding, Co. which is 100% owned by Teva Ltd.

               76.    Teva USA admits that Cephalon has been in the business of

manufacturing and selling Actiq and Fentora to various customers at various times. Teva USA

further answers that Actiq was approved in 1998 and Fentora was approved in 2006. The

remaining allegations of Paragraph 76 purport to be based on documents, the contents of which

speak for themselves, and all characterizations thereof are denied.

               77.    Teva USA denies the allegations in Paragraph 77 of the Complaint.

               78.    The allegations of Paragraph 78 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 78 and therefore denies the same.

               79.    The allegations of Paragraph 79 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 79 and therefore denies the same.

               80.    The allegations of Paragraph 80 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                               - 15 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 16 of 225. PageID #: 37336



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 80 and therefore denies the same.

               81.    The allegations of Paragraph 81 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 81 and therefore denies the same.

               82.    The allegations of Paragraph 82 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 82 and therefore denies the same.

               83.    The allegations of Paragraph 83 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 83 and therefore denies the same.

               84.    The allegations of Paragraph 84 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 84 and therefore denies the same.

               85.    The allegations of Paragraph 85 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 85 and therefore denies the same.




                                              - 16 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 17 of 225. PageID #: 37337



               86.    The allegations of Paragraph 86 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 86 and therefore denies the same.

               87.    The allegations of Paragraph 87 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 87 and therefore denies the same.

               88.    The allegations of Paragraph 88 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 88 and therefore denies the same.

               89.    The allegations of Paragraph 89 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 89 and therefore denies the same.

               90.    The allegations of Paragraph 90 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 90 and therefore denies the same.

               91.    The allegations of Paragraph 91 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 17 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 18 of 225. PageID #: 37338



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 91 and therefore denies the same.

               92.    The allegations of Paragraph 92 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 92 and therefore denies the same.

               93.    The allegations of Paragraph 93 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 93 and therefore denies the same.

               94.    The allegations of Paragraph 94 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 94 and therefore denies the same.

               95.    The allegations of Paragraph 95 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 95 and therefore denies the same.

               96.    The allegations of Paragraph 96 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 96 and therefore denies the same.




                                              - 18 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 19 of 225. PageID #: 37339



               97.    The allegations of Paragraph 97 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 97 and therefore denies the same.

               98.    The allegations of Paragraph 98 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 98 and therefore denies the same.

               99.    The allegations of Paragraph 99 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 99 and therefore denies the same.

               100.   The allegations of Paragraph 100 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 100 and therefore denies the same.

               101.   The allegations of Paragraph 101 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 101 and therefore denies the same.

               102.   The allegations of Paragraph 102 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 19 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 20 of 225. PageID #: 37340



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 102 and therefore denies the same.

               103.   The allegations of Paragraph 103 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 103 and therefore denies the same.

               104.   The allegations of Paragraph 104 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 104 and therefore denies the same.

               105.   The allegations of Paragraph 105 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 105 and therefore denies the same.

               106.    Teva USA admits that Plaintiffs refer to Purdue, Actavis, Cephalon,

Janssen, Endo, Insys, and Mallinckrodt as “Marketing Defendants.” The remaining allegations

of Paragraph 106 and footnote 8 state conclusions of law to which no response is required. To

the extent a response is required, Teva USA denies the allegations in Paragraph 106 and footnote

8.

               107.   The allegations of Paragraph 107 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 107 and therefore denies the same.




                                              - 20 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 21 of 225. PageID #: 37341



               108.   The allegations of Paragraph 108 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 108 and therefore denies the same.

               109.   The allegations of Paragraph 109 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 109 and therefore denies the same.

               110.   The allegations of Paragraph 110 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 110 and therefore denies the same.

               111.   The allegations of Paragraph 111 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 111 and therefore denies the same.

               112.   The allegations of Paragraph 112 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 112 and therefore denies the same.

               113.   The allegations of Paragraph 113 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 21 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 22 of 225. PageID #: 37342



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 113 and therefore denies the same.

               114.   The allegations of Paragraph 114 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 114 and therefore denies the same.

               115.   The allegations of Paragraph 115 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 115 and therefore denies the same.

               116.   The allegations of Paragraph 116 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 116 and therefore denies the same.

               117.   The allegations of Paragraph 117 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 117 and therefore denies the same.

               118.   The allegations of Paragraph 118 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 118 and therefore denies the same.




                                              - 22 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 23 of 225. PageID #: 37343



               119.   The allegations of Paragraph 119 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 119 and therefore denies the same.

               120.   The allegations of Paragraph 120 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 120 and therefore denies the same.

               121.   The allegations of Paragraph 121 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 121 and therefore denies the same.

               122.   The allegations of Paragraph 122 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 122 and therefore denies the same.

               123.   The allegations of Paragraph 123 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 123 and therefore denies the same.

               124.   The allegations of Paragraph 124 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 23 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 24 of 225. PageID #: 37344



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 124 and therefore denies the same.

               125.   The allegations of Paragraph 125 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 125 and therefore denies the same.

               126.   The allegations of Paragraph 126 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 126 and therefore denies the same.

               127.    The allegations of Paragraph 127 and footnote 10 are directed to parties

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 127 and footnote 10 and therefore denies the same.

               128.   Paragraph 128 of the Complaint states conclusions of law, to which no

response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 128.

               129.   Teva USA denies the allegations in Paragraph 129 of the Complaint. To

the extent that Paragraph 129 states conclusions of law, no response is required. To the extent a

response is required, Teva USA denies the allegations in Paragraph 129.

               130.   Teva USA admits that opioids bind to receptors in the brain, include

natural, synthetic, and semi-synthetic opioids, and can produce multiple effects on the human

body. Teva USA further admits that prescription opioids can be written for and used by patients




                                              - 24 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 25 of 225. PageID #: 37345



to treat pain when lawfully prescribed. Teva USA denies the remaining allegations in Paragraph

130.

               131.    Teva USA admits that the “potential for abuse and addiction” of opioids

have long been recognized. The remaining allegations are the subject of expert testimony and

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 131 and therefore denies the same.

               132.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 132 and therefore denies the same. Further, to the

extent Paragraph 132 and footnote 12 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               133.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 133 and therefore denies the same.

               134.    Teva USA denies that there is “little difference between [the illicit drugs

heroin and opium] and prescription opioids.” Teva USA admits that prescription opioids are

narcotics that bind to receptors in the brain and body. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

134 and therefore denies the same.

               135.    Teva USA admits that some prescription opioids have been regulated “as

Schedule II controlled substances by the U.S. Drug Enforcement Administration (“DEA”) since

1970.” Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 135 and therefore denies the same.




                                               - 25 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 26 of 225. PageID #: 37346



               136.    Teva USA admits that Percodan, Percocet, and Vicodin are prescription

opioids. Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 136 and therefore denies the same.

               137.    The allegations of Paragraph 137 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 137 and therefore denies the same.

               138.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 138 and therefore denies the same. Further, to the

extent Paragraph 138 purports to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

               139.    Paragraph 139 purports to be based on documents that speak for

themselves and all characterizations thereof are denied. To the extent the allegations of

Paragraph 139 are directed to parties other than Teva USA and therefore do not require any

response from Teva USA. To the extent a response is required, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 139 and

therefore denies the same.

               140.    The allegations of Paragraph 140 regarding what is “misleading” are

conclusions of law to which no response is required and they are therefore denied. The

remaining allegations are directed to parties other than Teva USA and therefore do not require

any response from Teva USA. To the extent a response is required, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 140 and therefore denies the same.




                                                - 26 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 27 of 225. PageID #: 37347



               141.    Teva USA admits fentanyl is a synthetic opioid. Teva USA denies the

remaining allegations in Paragraph 141 of the Complaint.

               142.    Teva USA admits that the indications and known risks related to

Cephalon’s opioid products are disclosed and addressed in the FDA-approved full prescribing

information (“FPI”), as required and approved by the FDA. Those FPIs are documents that speak

for themselves, and any characterizations that are different than or inconsistent with the FPIs are

denied. To the extent that allegations in Paragraph 142 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. Teva USA denies the remaining allegations in

Paragraph 142 of the Complaint.

               143.    Teva USA admits that tolerance can occur in certain patient populations

and that is a known risk that is disclosed and addressed in the FPIs of their opioid products, as

required and approved by the FDA. Teva USA further admits that opioids depress respiration

and respiratory depression can occur even when opioids are taken as recommended and that is a

known risk that is disclosed and addressed in the FPIs of its opioid products, as required and

approved by the FDA. Those FPIs are documents that speak for themselves, and any

characterizations that are different than or inconsistent with the FPIs are denied. To the extent

that the allegations in Paragraph 143 purport to be based on a document, that document speaks

for itself, and all characterizations thereof are denied. Teva USA denies the remaining

allegations of Paragraph 143.

               144.    Teva USA admits that opioid analgesics may cause physical dependence

and that physical dependence can result in withdrawal symptoms in patients who abruptly

discontinue the use of opioids. Teva USA further admits that dependence and withdrawal are




                                               - 27 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 28 of 225. PageID #: 37348



known risks which are disclosed and addressed in the FPIs of their opioid products, as required

and approved by the FDA. Those FPIs are documents that speak for themselves, and any

characterizations that are different than or inconsistent with the FPIs are denied. Teva USA

denies the remaining allegations of Paragraph 144.

               145.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 145 and therefore denies the same. Further, to the

extent Paragraph 145 purports to be based on unidentified documents and/or speeches, those

documents and speeches speak for themselves and all characterizations thereof are denied.

               146.    Teva USA denies the allegations in Paragraph 146 of the Complaint.

               147.    The allegations of Paragraph 147 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 147 and therefore denies the same.

               148.    The allegations of Paragraph 148 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 148 and therefore denies the same.

               149.    The allegations of Paragraph 149 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 149 and therefore denies the same. Further, to the

extent Paragraph 149 purports to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.




                                                - 28 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 29 of 225. PageID #: 37349



               150.    The allegations of Paragraph 150 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 150 and therefore denies the same. Further, to the

extent Paragraph 150 and footnote 13 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               151.    The allegations of Paragraph 151 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 151 and therefore denies the same. Further, to the

extent Paragraph 151 purports to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

               152.    The allegations of Paragraph 152 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 152 and therefore denies the same. Further, to the

extent Paragraph 152 purports to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

               153.    The allegations of Paragraph 153 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 153 and therefore denies the same. Further, to the




                                                - 29 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 30 of 225. PageID #: 37350



extent Paragraph 153 and footnote 14 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               154.    The allegations of Paragraph 154 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 154 and therefore denies the same. Further, to the

extent Paragraph 154 and footnote 15 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               155.    The allegations of Paragraph 155 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 155 and therefore denies the same. Further, to the

extent Paragraph 155 and footnote 16 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               156.    The allegations of Paragraph 156 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 156 and therefore denies the same. Further, to the

extent Paragraph 156 and footnote 17 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               157.    The allegations of Paragraph 157 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the




                                               - 30 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 31 of 225. PageID #: 37351



truth of the allegations of Paragraph 157 and therefore denies the same. Further, to the extent

Paragraph 157 and footnote 18 purport to be based on documents, those documents speak for

themselves and all characterizations thereof are denied.

               158.   The allegations of Paragraph 158 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 158 and therefore denies the same. Further, to the extent

Paragraph 158 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               159.   The allegations of Paragraph 159 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 159 and therefore denies the same. Further, to the extent

Paragraph 159 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               160.   The allegations of Paragraph 160 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 160 and therefore denies the same. Further, to the extent

Paragraph 160 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               161.   The allegations of Paragraph 161 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a




                                              - 31 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 32 of 225. PageID #: 37352



response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 161 and therefore denies the same. Further, to the

extent Paragraph 161 purports to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

               162.    The allegations of Paragraph 162 are directed to parties and individuals

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 162 and therefore denies the same. Further, to the

extent Paragraph 162 and footnote 19 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               163.    The allegations of Paragraph 163 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 163 and therefore denies the same. Further, to the extent

Paragraph 163 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               164.    Teva USA denies the allegations in Paragraph 164 of the Complaint.

Further to the extent that the allegations of Paragraph 164 are directed to parties other than Teva

USA, they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 164 and therefore denies the same.

               165.    The allegations of Paragraph 165 are directed to other than Teva USA and

therefore do not require any response from Teva USA. To the extent a response is required, Teva




                                                - 32 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 33 of 225. PageID #: 37353



USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 165 and therefore denies the same. Further, to the extent Paragraph 165

and footnote 20 purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               166.   The allegations of Paragraph 166 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 166 and therefore denies the same.

               167.   The allegations of Paragraph 167 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 167 and therefore denies the same. Further, to the extent

Paragraph 167 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               168.    The allegations of Paragraph 168 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 168 and therefore denies the same. Further, to the extent

Paragraph 168 and footnotes 21, 22, and 23 purport to be based on documents, those documents

speak for themselves and all characterizations thereof are denied.

               169.   The allegations of Paragraph 169 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 33 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 34 of 225. PageID #: 37354



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 169 and therefore denies the same.

               170.    The allegations of Paragraph 170 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 170 and therefore denies the same.

               171.    The allegations in Paragraph 171 of the Complaint state conclusions of

law, to which no response is required. To the extent a response is required, Teva USA denies the

allegations of Paragraph 171.

               172.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 172 of the Complaint and therefore denies the

same. Further to the extent the allegations in Paragraph 172 state conclusions of law, no response

is required. To the extent a response is required, Teva USA denies the allegations of Paragraph

172.

               173.    Teva USA admits only that known risks are disclosed and addressed in the

FPIs of their opioid products, as required and approved by the FDA. Those FPIs are documents

that speak for themselves, and any characterizations that are different than or inconsistent with

the FPIs are denied. To the extent that the allegations in Paragraph 173 of the Complaint purport

to be based on a document, that document speaks for itself, and all characterizations thereof are

denied. Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 173 and therefore denies the same. Further to the

extent the allegations in Paragraph 173 state conclusions of law, no response is required. To the




                                               - 34 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 35 of 225. PageID #: 37355



extent a response is required, Teva USA denies the allegations of Paragraph 173. Teva USA

denies the remaining allegations of Paragraph 173.

               174.    To the extent the allegations of Paragraph 174 of the Complaint are

directed to parties other than Teva USA, no response from Teva USA is required. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 174 and therefore denies the same. Teva USA

denies the remaining allegations in Paragraph 174.

               175.    To the extent the allegations of Paragraph 175 of the Complaint are

directed to parties other than Teva USA, no response from Teva USA is required. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 175 and therefore denies the same. Teva USA

denies the remaining allegations in Paragraph 175.

               176.    Teva USA denies the allegations in Paragraph 176 of the Complaint that

Teva USA was part of a “marketing scheme.” To the extent the allegations of Paragraph 176 of

the Complaint are directed to parties other than Teva USA, no response from Teva USA is

required. To the extent a response is required, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 176 and therefore denies

the same. Teva USA denies the remaining allegations in Paragraph 176.

               177.    Paragraph 177 of the Complaint, including all sub-parts, states conclusions

of law to which no response is required. To the extent a response is required, Teva USA denies

the allegations in Paragraph 177. To the extent that allegations in Paragraph 177 relate to

Defendants other than Teva USA, it is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.




                                               - 35 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 36 of 225. PageID #: 37356



               178.   Paragraph 178 of the Complaint states conclusions of law to which no

response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 178. To the extent that allegations in Paragraph 178 relate to Defendants other than

Teva USA, it is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same.

               179.   Paragraph 179 of the Complaint states conclusions of law to which no

response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 179. To the extent that allegations in Paragraph 179 relate to Defendants other than

Teva USA, it is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same.

               180.   To the extent that allegations in Paragraph 180 relate to Defendants other

than Teva USA, it is without knowledge or information sufficient to form a belief as to the truth

of those allegations and therefore denies the same. Teva USA denies the remaining allegations in

Paragraph 180 of the Complaint.

               181.   To the extent that allegations in Paragraph 181 relate to Defendants other

than Teva USA, it is without knowledge or information sufficient to form a belief as to the truth

of those allegations and therefore denies the same. Teva USA denies the remaining allegations in

Paragraph 181 of the Complaint.

               182.    To the extent that allegations in Paragraph 182 relate to Defendants other

than Teva USA, it is without knowledge or information sufficient to form a belief as to the truth

of those allegations and therefore denies the same. Further, to the extent that Paragraph 182

purports to be based on documents, particularly those referenced in footnotes 24, 25, and 26,




                                              - 36 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 37 of 225. PageID #: 37357



those documents speak for themselves, and all characterizations thereof are denied. Teva USA

denies the remaining allegations in Paragraph 182 of the Complaint.

               183.    The allegations in Paragraph 183 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 183

purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               184.    The allegations in Paragraph 184 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 184

and footnote 27 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied.

               185.    To the extent that allegations in Paragraph 185 relate to Defendants and

individuals other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 185 and footnote 28 purport to be based on a document, that document

speaks for itself, and all characterizations thereof are denied. Teva USA denies the remaining

allegations of Paragraph 185.

               186.    To the extent that allegations in Paragraph 186 relate to Defendants and

individuals other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 186 purports to be based on a document, that document speaks for itself,




                                               - 37 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 38 of 225. PageID #: 37358



and all characterizations thereof are denied. Teva USA denies the remaining allegations of

Paragraph 186.

               187.     The allegations in Paragraph 187 relate to Defendants and individuals

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 187 and footnotes 30 and 31 purport to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               188.    To the extent that allegations in Paragraph 188 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Further, to the extent that Paragraph

188 and footnote 32 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied. Teva USA denies the remaining allegations of Paragraph

188.

               189.     To the extent that allegations in Paragraph 189 relate to Defendants and

individuals other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 189 and footnote 33 purport to be based on a document, that document

speaks for itself, and all characterizations thereof are denied. Teva USA denies the remaining

allegations of Paragraph 189.

               190.     The allegations in Paragraph 190 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 190




                                                - 38 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 39 of 225. PageID #: 37359



and footnote 34 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied.

               191.     The allegations in Paragraph 191 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 191

and footnote 35 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied.

               192.    The allegations in Paragraph 192 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 192

purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               193.    The allegations in Paragraph 193 relate to Defendants and individuals

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 193 and footnotes 36, 37, and 38 purport to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               194.    The allegations in Paragraph 194 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 194

and footnote 39 purport to be based on documents, those document speaks for themselves, and

all characterizations thereof are denied.




                                                - 39 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 40 of 225. PageID #: 37360



               195.    The allegations in Paragraph 195 relate to Defendants and individuals

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 195 and footnote 40 purport to be based on documents, those document speaks for

themselves, and all characterizations thereof are denied.

               196.    The allegations in Paragraph 196 relate to Defendants and individuals

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.

               197.    The allegations in Paragraph 197 relate to Defendants other than Teva

USA, and Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. Further, to the extent that Paragraph 197

purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               198.    The allegations in Paragraph 198 relate to Defendants and individuals

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 198 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               199.    The allegations in Paragraph 199 relate to Defendants and individuals

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 199 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.




                                                - 40 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 41 of 225. PageID #: 37361



               200.    The allegations in Paragraph 200 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

Further, to the extent that Paragraph 200 purports to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               201.    The allegations in Paragraph 201 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

Further, to the extent that Paragraph 201 purport to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               202.    The allegations in Paragraph 202 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

Further, to the extent that Paragraph 202 purports to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               203.    The allegations in Paragraph 203 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.

               204.    The allegations in Paragraph 204 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 204 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.




                                                - 41 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 42 of 225. PageID #: 37362



               205.    The allegations in Paragraph 205 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

Further, to the extent that Paragraph 205 purports to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               206.    The allegations in Paragraph 206 of the Complaint relate to Defendants

and entities other than Teva USA, and Teva USA is without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 206 and footnote 41 purport to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               207.    The allegations in Paragraph 207 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 207 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               208.    The allegations in Paragraph 208 of the Complaint relate to Defendants

and entities other than Teva USA, and Teva USA is without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 208 purports to be based on documents, those document speaks for

themselves, and all characterizations thereof are denied.

               209.    The allegations in Paragraph 209 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that




                                                - 42 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 43 of 225. PageID #: 37363



Paragraph 209 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               210.    The allegations in Paragraph 210 of the Complaint relate to Defendants

and entities other than Teva USA, and Teva USA is without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore denies the same. Further, to the

extent that Paragraph 210 purports to be based on documents, those document speaks for

themselves, and all characterizations thereof are denied.

               211.    The allegations in Paragraph 211 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 211 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               212.    The allegations in Paragraph 212 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 212 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               213.    The allegations in Paragraph 213 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 213 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.




                                                - 43 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 44 of 225. PageID #: 37364



               214.    The allegations in Paragraph 214 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 214 and footnote 42 purport to be based on documents, those document speaks for

themselves, and all characterizations thereof are denied.

               215.    The allegations in Paragraph 215 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 215 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               216.    The allegations in Paragraph 216 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 216 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               217.    The allegations in Paragraph 217 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

Further, to the extent that Paragraph 217 purports to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               218.    The allegations in Paragraph 218 of the Complaint relate to Defendants

and individuals other than Teva USA, and Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.




                                                - 44 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 45 of 225. PageID #: 37365



Further, to the extent that Paragraph 218 purports to be based on documents, those document

speaks for themselves, and all characterizations thereof are denied.

               219.    The allegations in Paragraph 219 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 219 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               220.    The allegations in Paragraph 220 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 220 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               221.    Teva USA admits that Cephalon sponsored and collaborated in the

development of a publication entitled, “Opioid Medications and REMS: A Patient’s Guide.” To

the extent that Paragraph 221 purports to be based on a document, that document speaks for

itself, and all characterizations thereof are denied. Teva USA denies the remaining allegations of

Paragraph 221.

               222.     Teva USA admits that Cephalon sponsored, through an unrestricted

education grant, the CME presentation titled “Pharmacologic Management of Breakthrough or

Incident Pain.” Paragraph 222 and footnote 43 purport to be based on a document that speaks

for itself and any characterizations thereof are denied. Teva USA denies the remaining

allegations of Paragraph 222.




                                                - 45 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 46 of 225. PageID #: 37366



               223.   Paragraph 223 purports to be based on a document that speaks for itself

and all characterizations thereof are denied. Teva USA denies the remaining allegations of

Paragraph 223.

               224.   The allegations of Paragraph 224 are directed to parties other than Teva

USA, they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 224 and therefore denies the same. Further, to the extent that Paragraph

224 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               225.   The allegations of Paragraph 225 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 225 and therefore denies the same. Further, to the extent that Paragraph

225 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               226.   The allegations of Paragraph 226 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 226 and therefore denies the same. Further, to the extent that Paragraph

226 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               227.   The allegations of Paragraph 227 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,




                                              - 46 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 47 of 225. PageID #: 37367



Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 227 and therefore denies the same. Further, to the extent that Paragraph

227 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               228.    The allegations of Paragraph 228 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 228 and therefore denies the same. Further, to the extent that Paragraph

228 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               229.    The allegations of Paragraph 229 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 229 and therefore denies the same. Further, to the extent that Paragraph

229 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               230.    The bottom line: The allegations of Paragraph 230 are directed to parties

other than Teva USA, and they do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 230 and therefore denies the same. Further, to the

extent that Paragraph 230 purports to be based on documents, those document speaks for

themselves, and all characterizations thereof are denied.




                                               - 47 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 48 of 225. PageID #: 37368



               231.   The allegations of Paragraph 231 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 231 and therefore denies the same. Further, to the extent that Paragraph

231 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               232.   To the extent that the allegations of Paragraph 232 are directed to parties

other than Teva USA, they do not require any response from Teva USA. To the extent a response

is required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 232 and therefore denies the same. Further, to the extent

that Paragraph 232 purports to be based on a document, that document speaks for itself, and all

characterizations thereof are denied. Teva USA denies the remaining allegations of Paragraph

232.

               233.   To the extent that the allegations of Paragraph 233 are directed to parties

other than Teva USA, they do not require any response from Teva USA. To the extent a response

is required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 233 and therefore denies the same. Further, to the extent

that Paragraph 233 purports to be based on a document, that document speaks for itself, and all

characterizations thereof are denied. Teva USA denies the remaining allegations of Paragraph

233.

               234.   The allegations of Paragraph 234 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the




                                              - 48 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 49 of 225. PageID #: 37369



allegations of Paragraph 234 and therefore denies the same. Further, to the extent that Paragraph

234 and footnote 45 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied.

               235.    Teva USA admits that the APF published Treatment Options: A Guide for

People Living with Pain in 2007. To the extent that allegations in Paragraph 235 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the same. To the extent that

Paragraph 235 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 235 and therefore denies

the same.

               236.    The allegations of Paragraph 236 are directed to parties and individuals

other than Teva USA, they do not require any response from Teva USA. To the extent a response

is required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 236 and therefore denies the same. Further, to the extent

that Paragraph 236 and footnote 45 purport to be based on a document, that document speaks for

itself, and all characterizations thereof are denied.

               237.    The allegations of Paragraph 237 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 237 and therefore denies the same. Further, to the extent that Paragraph

237 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.




                                                - 49 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 50 of 225. PageID #: 37370



               238.    The allegations of Paragraph 238 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 238 and therefore denies the same. Further, to the extent that Paragraph

238 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               239.    The allegations of Paragraph 239 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 239 and therefore denies the same. Further, to the extent that Paragraph

239 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

               240.    Teva USA admits that known risks related to its opioid products are

disclosed and addressed in the FPIs, as required and approved by the FDA. Those FPIs are

documents that speak for themselves, for those products, and any characterizations that are

different than or inconsistent with the FPIs are denied. Teva USA denies the remaining

allegations of Paragraph 240.

               241.    To the extent that Paragraph 241 purports to be based on documents,

including the document referenced in footnote 46, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 241 are

related to other Defendants or third-parties, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the same. Teva

USA denies the remaining allegations of Paragraph 241.




                                               - 50 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 51 of 225. PageID #: 37371



               242.   To the extent that the allegations in Paragraph 242 are related to other

Defendants or third-parties, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies the same. Teva USA denies the

remaining allegations of Paragraph 242.

               243.   To the extent that Paragraph 243 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 243 are related to other Defendants or third-parties, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same. Teva USA denies the remaining allegations of Paragraph 243.

               244.   The allegations in Paragraph 244 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 244 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               245.   The allegations in Paragraph 245 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 245 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               246.   The allegations in Paragraph 246 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 246 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               247.   The allegations in Paragraph 247 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the




                                               - 51 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 52 of 225. PageID #: 37372



allegations and therefore denies the same. In addition, the allegations in Paragraph 247 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               248.    The allegations in Paragraph 248 are related to other Defendants or third-

parties, Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore denies the same. In addition, the allegations in Paragraph 248

purport to be based on documents that speak for themselves, and all characterizations thereof are

denied.

               249.    The allegations in Paragraph 249 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 249 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               250.    The allegations in Paragraph 250 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 250 purport

to be based on documents, including those referenced in footnote 48, that speak for themselves,

and all characterizations thereof are denied.

               251.    The allegations in Paragraph 251 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 251 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               252.    Teva USA admits that known risks related to its opioid products are

disclosed and addressed in the FPIs, as required and approved by the FDA. Those FPIs are

documents that speak for themselves, for those products, and any characterizations that are




                                                - 52 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 53 of 225. PageID #: 37373



different than or inconsistent with the FPIs are denied. Teva USA denies the remaining

allegations of Paragraph 252.

               253.   The allegations in Paragraph 253 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 253 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               254.   The allegations in Paragraph 254 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 254 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               255.   Teva USA admits that known risks related to its opioid products are

disclosed and addressed in the FPIs, as required and approved by the FDA. Those FPIs are

documents that speak for themselves, for those products, and any characterizations that are

different than or inconsistent with the FPIs are denied. Teva USA denies the remaining

allegations of Paragraph 255.

               256.   Teva USA admits that known risks related to its opioid products are

disclosed and addressed in the FPIs, as required and approved by the FDA. Those FPIs are

documents that speak for themselves, for those products, and any characterizations that are

different than or inconsistent with the FPIs are denied. Teva USA denies the remaining

allegations of Paragraph 256.

               257.   Teva USA denies the allegations in Paragraph 257 of the Complaint.

               258.    The allegations in Paragraph 258 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the




                                              - 53 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 54 of 225. PageID #: 37374



allegations and therefore denies the same. In addition, the allegations in Paragraph 258 purport

to be based on documents that speak for themselves, including those referenced in footnote 49,

and all characterizations thereof are denied.

               259.    To the extent that Paragraph 259 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 259 are related to other Defendants, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same. Teva USA denies the remaining allegations in Paragraph 259.

               260.    To the extent that Paragraph 260 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. Teva USA denies

the remaining allegations in Paragraph 260.

               261.    The allegations in Paragraph 261 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 261 purport

to be based on documentsthat speak for themselves, including those referenced in footnote 50,

and all characterizations thereof are denied.

               262.    The allegations in Paragraph 262 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 262 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               263.    The allegations in Paragraph 263 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the




                                                - 54 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 55 of 225. PageID #: 37375



allegations and therefore denies the same. In addition, the allegations in Paragraph 263 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               264.    The allegations in Paragraph 264 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 264 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               265.    The allegations in Paragraph 265 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 265 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               266.    The allegations in Paragraph 266 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 266 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               267.    To the extent that Paragraph 267 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 267 are related to other Defendants, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same. Teva USA denies the remaining allegations in Paragraph 267.

               268.    To the extent that the allegations in Paragraph 268 are related to other

Defendants, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 268.




                                               - 55 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 56 of 225. PageID #: 37376



               269.    The allegations in Paragraph 269 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 269 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               270.    The allegations in Paragraph 270 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 270 purport

to be based on documents that speak for themselves, including those referenced in footnote 51,

and all characterizations thereof are denied.

               271.    The allegations in Paragraph 271 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 271 purport

to be based on documents that speak for themselves, including those referenced in footnote 52,

and all characterizations thereof are denied.

               272.    The allegations in Paragraph 272 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 272 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               273.    The allegations in Paragraph 273 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 273 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.




                                                - 56 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 57 of 225. PageID #: 37377



               274.   The allegations in Paragraph 274 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 274 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               275.   To the extent that Paragraph 275 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations refer to “Teva,” a fictional entity, Teva USA denies those allegations and the

improper grouping of defendants. To the extent that the allegations in Paragraph 275 are related

to other Defendants, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 275.

               276.   The allegations in Paragraph 276 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 276 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               277.   The allegations in Paragraph 277 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 277 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               278.   The allegations in Paragraph 278 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 278 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.




                                               - 57 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 58 of 225. PageID #: 37378



               279.    The allegations in Paragraph 279 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 279 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               280.    The allegations in Paragraph 280 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 280 purport

to be based on documents that speak for themselves, including those referenced in footnote 53,

and all characterizations thereof are denied.

               281.    To the extent that Paragraph 281 purports to be based on documents,

including the documents referenced in footnotes 53, 54 and 55, those documents speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 281 are related to other Defendants, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the same. Teva

USA denies the remaining allegations in Paragraph 281.

               282.    To the extent that Paragraph 282 purports to be based on documents,

including the document referenced in footnote 56, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 282 are

related to other Defendants, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denies the same. Teva USA denies the

remaining allegations in Paragraph 282.

               283.    To the extent that Paragraph 283 purports to be based on documents,

including the documents referenced in footnotes 57 and 58, those documents speak for




                                                - 58 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 59 of 225. PageID #: 37379



themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 283 are related to other Defendants, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the same. Teva

USA denies the remaining allegations in Paragraph 283.

               284.    To the extent that Paragraph 284 purports to be based on documents,

including the documents referenced in footnotes 59, 60, 61, and 62 those documents speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 284 are related to other Defendants and third-parties, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the allegations and therefore denies the

same. Teva USA denies the remaining allegations in Paragraph 284.

               285.    To the extent that the allegations in Paragraph 285 are related to other

Defendants, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 285.

               286.     Teva USA admits that known risks related to its opioid products are

disclosed and addressed in the FPIs, as required and approved by the FDA. Those FPIs are

documents that speak for themselves, for those products, and any characterizations that are

different than or inconsistent with the FPIs are denied. To the extent that Paragraph 286 purports

to be based on documents, including the documents referenced in footnotes 63, 64, 65, and 66

those documents speak for themselves, and all characterizations thereof are denied. To the extent

that the allegations in Paragraph 286 are related to other Defendants and third-parties, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of the allegations

and therefore denies the same. Teva USA denies the remaining allegations of Paragraph 286.




                                                - 59 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 60 of 225. PageID #: 37380



               287.    The allegations in Paragraph 287 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 287 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               288.    Plaintiffs omitted Paragraph 288 from the Corrected Second Amended

Complaint.

               289.    The allegations in Paragraph 289 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 289 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               290.    The allegations in Paragraph 290 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 290 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               291.    The allegations in Paragraph 291 are related to other Defendants and third-

parties, Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore denies the same. In addition, the allegations in Paragraph 291

purport to be based on documents, including the document referenced in footnotes 67 and 68,

that speak for themselves, and all characterizations thereof are denied.

               292.    The allegations in Paragraph 292 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 292 purports

to be based on documents that speak for themselves, and all characterizations thereof are denied.




                                               - 60 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 61 of 225. PageID #: 37381



               293.    The allegations in Paragraph 293 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 293 purports

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               294.    To the extent that Paragraph 294 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 294 are related to other Defendants, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same. Teva USA denies the remaining allegations in Paragraph 294.

               295.    The allegations in Paragraph 295 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               296.    The allegations in Paragraph 296 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               297.    The allegations in Paragraph 297 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               298.    The allegations in Paragraph 298 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               299.    The allegations in Paragraph 299 are related to other Defendants, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the




                                               - 61 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 62 of 225. PageID #: 37382



allegations and therefore denies the same. In addition, the allegations in Paragraph 299 purport

to be based on documents that speak for themselves, including those referenced in footnote 69,

and all characterizations thereof are denied.

               300.    The allegations in Paragraph 300 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, Paragraph 300 purports to be based on

documents that speak for themselves, and all characterizations thereof are denied.

               301.    The allegations in Paragraph 301 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denied the same. In addition, Paragraph 301 purports to be based on

documents that speak for themselves, and all characterization thereof are denied.

               302.    The allegations in Paragraph 302 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denied the same. In addition, the allegations in Paragraph 302 and

footnote 70 purport to be based on documents that speak for themselves, and all characterization

thereof are denied.

               303.    The allegations in Paragraph 303 are related to other Defendants, and

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denied the same. In addition, the allegations in Paragraph 303 and

footnotes 71 and 72 purport to be based on documents that speak for themselves, and all

characterization thereof are denied.

               304.    The allegations in Paragraph 304 are related to other Defendants, and

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the




                                                - 62 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 63 of 225. PageID #: 37383



allegations and therefore denies the same. In addition, the allegations in Paragraph 304 and

footnote 73 purport to be based on documents that speak for themselves, and all characterizations

thereof are denied.

               305.    The allegations in Paragraph 305 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               306.    The allegations in Paragraph 306 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 306 purport

to be based on documents that speak for themselves, and all characterizations thereof are denied.

               307.    The allegations in Paragraph 307 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same

               308.    To the extent that the allegations in Paragraph 308 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA is without knowledge or information sufficient to form a belief regarding

the truth of the allegations in Paragraph 308 and therefore denies the same.

               309.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 309 and therefore denies the same. In addition, the

allegations in Paragraph 309 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.




                                               - 63 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 64 of 225. PageID #: 37384



               310.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 310 and therefore denies the same. In addition, to

the extent that the allegations in Paragraph 310 purport to be based on documents that speak for

themselves, and all characterizations thereof are denied.

               311.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 311 and therefore denies the same.

               312.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 312 and therefore denies the same.

               313.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 313 and therefore denies the same.

               314.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 314 and therefore denies the same.

               315.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 315 and therefore denies the same.

               316.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 316 and therefore denies the same.

               317.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 317 and therefore denies the same.

               318.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 318 and therefore denies the same.

               319.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 319 and therefore denies the same.




                                               - 64 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 65 of 225. PageID #: 37385



               320.    The allegations in Paragraph 320 are related to other Defendants, and Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. In addition, the allegations in Paragraph 320 and

footnote 74 purport to be based on documents that speak for themselves, and all characterizations

thereof are denied

               321.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 321 and therefore denies the same.

               322.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 322 and therefore denies the same.

               323.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 323 and therefore denies the same.

               324.    The allegations in Paragraph 324 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.

               325.    The allegations in Paragraph 325 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.

               326.    The allegations in Paragraph 326 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 326 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.




                                                - 65 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 66 of 225. PageID #: 37386



               327.    The allegations in Paragraph 327 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 327 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               328.    The allegations in Paragraph 328 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 328 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               329.    The allegations in Paragraph 329 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same. Further, to the extent that

Paragraph 329 purports to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

               330.    The allegations in Paragraph 330 of the Complaint relate to Defendants

other than Teva USA, and Teva USA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore denies the same.

               331.    The allegations in Paragraph 331 and footnote 76 purport to be based on

documents that speak for themselves, and all characterizations thereof are denied. In addition, the

allegations in Paragraph 331 of the Complaint relate to Defendants other than Teva USA, and

Teva USA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore denies the same.




                                                - 66 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 67 of 225. PageID #: 37387



               332.    The allegations in Paragraph 332 and footnote 77 purport to be based on

documents that speak for themselves, and all characterizations thereof are denied. In addition, the

allegations in Paragraph 332 of the Complaint relate to Defendants other than Teva USA, and

Teva USA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore denies the same.

               333.    To the extent that Paragraph 333 and footnote 78 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

Teva USA is without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 333 and therefore denies the same.

               334.    The allegations of Paragraph 334 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 334 and therefore denies the same.

               335.    The allegations of Paragraph 335 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 335 and therefore denies the same.

               336.    The allegations of Paragraph 336 and footnote 79 are directed to parties

other than Teva USA and therefore do not require any response from Teva USA. To the extent a

response is required, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 336 and therefore denies the same. In addition, to

the extent the allegations in Paragraph 336 are based on documents, they speak for themselves,

and all characterizations thereof are denied.




                                                - 67 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 68 of 225. PageID #: 37388



               337.    The allegations of Paragraph 337 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 337 and therefore denies the same.

               338.    The allegations of Paragraph 338 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 338 and therefore denies the same.

               339.    The allegations of Paragraph 339 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 339 and therefore denies the same.

               340.    The allegations of Paragraph 340 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 340 and therefore denies the same.

               341.    The allegations of Paragraph 341 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 341 and therefore denies the same. In addition, to the extent

the allegations in Paragraph 341 are based on documents, they speak for themselves, and all

characterizations thereof are denied.




                                               - 68 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 69 of 225. PageID #: 37389



               342.    The allegations of Paragraph 342 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 342 and therefore denies the same. In addition, to the extent

the allegations in Paragraph 342 are based on documents, they speak for themselves, and all

characterizations thereof are denied.

               343.    The allegations of Paragraph 343 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 343 and therefore denies the same.

               344.    The allegations of Paragraph 344 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 344 and therefore denies the same.

               345.    The allegations of Paragraph 345 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 345 and therefore denies the same.

               346.    The allegations of Paragraph 346 and footnotes 80 and 81 are directed to

parties other than Teva USA and therefore do not require any response from Teva USA. To the

extent a response is required, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 346 and therefore denies the same. To the




                                               - 69 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 70 of 225. PageID #: 37390



extent that Paragraph 346 and footnotes 80 and 81 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

               347.    The allegations of Paragraph 347 and footnotes 82 and 83 are directed to

parties other than Teva USA and therefore do not require any response from Teva USA. To the

extent a response is required, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 347 and therefore denies the same. To the

extent that Paragraph 347 and footnotes 82 and 83 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

               348.    Paragraph 348 states conclusions of law to which no response is required

and is denied. Further, to the extent that the allegations in Paragraph 348 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA is without knowledge or information sufficient to form a belief regarding

the truth of the allegations in Paragraph 348 and therefore denies the same. Teva USA

specifically denies that it promoted “patented technology as the solution to opioid abuse and

addiction” or that it made statements that gave “the misleading impression” that reformulated

opioids can be prescribed safely.

               349.    Paragraph 349 states conclusions of law to which no response is required

and is denied. Further, to the extent that the allegations in Paragraph 349 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 349.




                                               - 70 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 71 of 225. PageID #: 37391



               350.    Paragraph 350 states conclusions of law to which no response is required

and is denied. Further, to the extent that the allegations in Paragraph 350 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 350. Teva USA specifically denies that it

engaged in a “false marketing campaign.”

               351.    To the extent that the allegations in Paragraph 351 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA is without knowledge or information sufficient to form a belief regarding

the truth of the allegations in Paragraph 351 and therefore denies the same. Teva USA

specifically denies that it engaged in a “marketing scheme of targeting the medical community

and patients with deceptive information about opioids.”

               352.    Paragraph 352 states conclusions of law to which no response is required

and is denied. To the extent that Paragraph 352 and footnote 84 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

Further, to the extent that the allegations in Paragraph 352 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. To the extent that a response is required, Teva

USA denies the allegations in Paragraph 352. Teva USA specifically denies that it “exerted

influence and effective control” over patient advocacy groups and professional associations.

Teva USA also specifically denies that it “funded these Front Groups in order to ensure

supportive messages” from these groups.




                                               - 71 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 72 of 225. PageID #: 37392



               353.    To the extent that the allegations in Paragraph 353 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 353. Further, to the extent that Paragraph

353 and footnotes 85-88 purport to be based on documents, those documents speak for

themselves, and all characterizations thereof are denied.

               354.    To the extent that Paragraph 354 and footnote 89 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

Further, to the extent that the allegations in Paragraph 354 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. To the extent that a response is required, Teva

USA denies the allegations in Paragraph 354.

               355.    To the extent that Paragraph 355 and footnotes 90 and 91 purport to be

based on documents, those documents speak for themselves, and all characterizations thereof are

denied. Further, to the extent that the allegations in Paragraph 355 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 355.

               356.    Paragraph 356 states conclusions of law to which no response is required

and is denied. To the extent that the allegations in Paragraph 356 relate to Defendants other than

Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same. To the extent that a response is required,

Teva USA denies the allegations in Paragraph 356. Teva USA specifically denies that it “took an




                                               - 72 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 73 of 225. PageID #: 37393



active role in guiding, reviewing, and approving” any statements issued by the “Front Groups.”

Teva USA also specifically denies that it was “consistently in control” of the content

disseminated by the Front Groups. Teva USA also specifically denies that it “acted in concert

with the Front Groups.”

               357.    To the extent that the allegations in Paragraph 357 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 357.

               358.    To the extent that the allegations in Paragraph 358 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 358.

               359.    To the extent that the allegations in Paragraph 359 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 359.

               360.    To the extent that the allegations in Paragraph 360 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 360.

               361.    To the extent that the allegations in Paragraph 361 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief




                                               - 73 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 74 of 225. PageID #: 37394



as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 361.

               362.    To the extent that the allegations in Paragraph 362 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 362.

               363.    To the extent that the allegations in Paragraph 363 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 363.

               364.    To the extent that the allegations in Paragraph 364 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 364.

               365.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 365 and therefore denies the same.

               366.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 366 and therefore denies the same.

               367.    To the extent that Paragraph 367 and footnote 93 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

To the extent that the allegations in Paragraph 367 relate to Defendants other than Teva USA,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of those




                                               - 74 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 75 of 225. PageID #: 37395



allegations and therefore denies the same. To the extent that a response is required, Teva USA

denies the allegations in Paragraph 367.

               368.    To the extent that the allegations in Paragraph 368 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 368.

               369.    To the extent that the allegations in Paragraph 369 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 369.

               370.    To the extent that the allegations in Paragraph 370 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 370.

               371.    To the extent that the allegations in Paragraph 371 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 371.

               372.    Teva USA admits only that Dr. Joel Saper is a Clinical Professor of

Neurology at Michigan State University. Further, Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 372

concerning statements made by Dr. Saper and therefore denies the same. To the extent that the

allegations in Paragraph 372 relate to Defendants other than Teva USA, Teva USA is without




                                               - 75 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 76 of 225. PageID #: 37396



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. To the extent that a response is required, Teva USA denies the

allegations in Paragraph 372.

               373.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 373 and therefore denies the same. Further, to the

extent that the allegations in Paragraph 373 concern the characterization of documents, the

documents speak for themselves and Plaintiffs’ characterizations of same are denied.

               374.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 374 and therefore denies the same. Further, to the

extent that the allegations in Paragraph 374 concern the characterization of documents, the

documents speak for themselves and Plaintiffs’ characterizations of same are denied.

               375.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 375 and therefore denies the same.

               376.    To the extent that the allegations in Paragraph 376 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 376. Further, to the extent that the

allegations in Paragraph 376 concern the characterization of documents, the documents speak for

themselves and Plaintiffs’ characterizations of same are denied.

               377.    Teva USA admits that the Federation of State Medical Boards (“FSMB”)

is an organization that purports to represent the various state medical boards in the United States.

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 377 and therefore denies the same.




                                               - 76 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 77 of 225. PageID #: 37397



               378.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 378 and therefore denies the same.

               379.    Teva USA admits that the FSMB has been developing the Model

Guidelines for the Use of Controlled Substances for the Treatment of Pain since 1998. To the

extent that allegations in Paragraph 379 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same. To the extent that Paragraph 379 purports to be based on documents,

those documents speak for themselves and all characterizations thereof are denied. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 379 and therefore denies the same.

               380.    To the extent that Paragraph 380 purports to be based on documents, those

documents speak for themselves. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 380 and therefore denies

the same.

               381.    To the extent that Paragraph 381 purports to be based on documents, those

documents speak for themselves. To the extent that allegations in Paragraph 381 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the same. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 381 and therefore denies the same.

               382.    To the extent that the allegations in Paragraph 382 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is




                                               - 77 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 78 of 225. PageID #: 37398



required, Teva USA denies the allegations in Paragraph 382. Further, to the extent that the

allegations in Paragraph 382 concern the characterization of documents, the documents speak for

themselves and Plaintiffs’ characterizations of same are denied.

               383.    To the extent that the allegations in Paragraph 383 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 383.

               384.    To the extent that the allegations in Paragraph 384 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 384.

               385.    The allegations in Paragraph 385 are based on documents that speak for

themselves, including the documents referenced in footnotes 98 and 99, and all characterizations

thereof are denied. Teva USA is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of Paragraph 385 and therefore denies the same.

               386.    The allegations in Paragraph 386 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

386 and therefore denies the same.

               387.    The allegations in Paragraph 387 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

387 and therefore denies the same.




                                               - 78 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 79 of 225. PageID #: 37399



               388.    The allegations in Paragraph 388 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

388 and therefore denies the same.

               389.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 389 and therefore denies the same.

               390.    To the extent the allegations in Paragraph 390 purport to be based on

documents, including the documents referenced in footnotes 102 and 103, those documents

speak for themselves, and all characterizations thereof are denied. Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 390 and therefore denies the same.

               391.    To the extent that the allegations in Paragraph 391 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 391.

               392.    To the extent that the allegations in Paragraph 392 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 392.

               393.    The allegations in Paragraph 393 are based on documents that speak for

themselves, and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

393 and therefore denies the same.




                                               - 79 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 80 of 225. PageID #: 37400



               394.    To the extent that the allegations in Paragraph 394 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 394.

               395.    To the extent that the allegations in Paragraph 395 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 395.

               396.    To the extent that the allegations in Paragraph 396 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 396.

               397.    To the extent that the allegations in Paragraph 397 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 397.

               398.    To the extent that the allegations in Paragraph 398 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 398. Teva USA specifically denies that it

engaged in a “false marketing scheme.”

               399.    To the extent that the allegations in Paragraph 399 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief




                                               - 80 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 81 of 225. PageID #: 37401



as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 399. Teva USA specifically denies that it

“exert[ed] control” over the modalities through which doctors receive information.

               400.    To the extent that the allegations in Paragraph 400 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 400.

               401.    To the extent that the allegations in Paragraph 401 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 401. Teva USA specifically denies that it

had a “deceptive message.”

               402.    To the extent that the allegations in Paragraph 402 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 402.

               403.    Paragraph 403 states conclusions of law to which no response is required.

Further, to the extent that the allegations in Paragraph 403 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. To the extent that a response is required, Teva

USA denies the allegations in Paragraph 403.

               404.    Teva USA admits only that Dr. Portenoy is the former Chairman of the

Department of Pain Medicine and Palliative Care at Beth Israel Medical Center in New York.




                                               - 81 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 82 of 225. PageID #: 37402



Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 404 concerning statements made by Dr. Portenoy and therefore denies

the same. To the extent that the allegations in Paragraph 404 purport to be based on documents,

including the document referenced in footnote 109, those documents speak for themselves, and

all characterizations thereof are denied. To the extent that the allegations in Paragraph 404 relate

to Defendants other than Teva USA, Teva USA is without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore denies the same. To the extent

that a response is required, Teva USA denies the remaining allegations in Paragraph 404.

               405.    The allegations in Paragraph 405 are based on documents, including the

document referenced in footnotes 110-111, that speak for themselves, and all characterizations

thereof are denied. Teva USA is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of Paragraph 405 and therefore denies the same.

               406.    To the extent that the allegations in Paragraph 406 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 406. In addition, to the extent the

allegations in Paragraph 406 are based on documents, they speak for themselves, and all

characterizations thereof are denied.

               407.    The allegations in Paragraph 407 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

407 and therefore denies the same.




                                               - 82 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 83 of 225. PageID #: 37403



               408.    Teva USA admits only that Dr. Portenoy was on the Board of Directors of

the APF and that he was the President of the APS. To the extent that a response is required, Teva

USA denies the allegations in Paragraph 408. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 408 and

therefore denies the same.

               409.     The allegations in Paragraph 409 purport to be based on documents,

including the document referenced in footnotes 114-116, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 409 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 409.

               410.    The allegations in Paragraph 410 purport to be based on documents,

including the document referenced in footnote 117, that speak for themselves, and all

characterizations thereof are denied. By way of further answer, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

410 and therefore denies the same.

               411.    The allegations in Paragraph 411 purport to be based on documents,

including the document referenced in footnote 118, that speak for themselves, and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 411 and therefore denies

the same.

               412.    Teva USA admits that Dr. Webster was a co-founder and Chief Medical

Director of Lifetree Clinical Research and is a Senior Editor of Pain Medicine. Teva USA is




                                               - 83 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 84 of 225. PageID #: 37404



without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 412 and therefore denies the same.

               413.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 413 and therefore denies the same.

               414.    To the extent the allegations in Paragraph 414 relate to other Defendants

and third-parties, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 414 and therefore denies the same. Teva USA denies

the remaining allegations in Paragraph 414.

               415.    The presentation agenda referenced in Paragraph 415 is a document that

speaks for itself and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

415 and therefore denies the same.

               416.    The CME referenced in Paragraph 416 is a document that speaks for itself

and all characterizations thereof are denied. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 416 and

therefore denies the same.

               417.    To the extent the allegations in Paragraph 417 relate to other Defendants

and third-parties, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 417 and therefore denies the same. Teva USA denies

the remaining allegations in Paragraph 417.

               418.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 418 and therefore denies the same.




                                               - 84 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 85 of 225. PageID #: 37405



               419.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 419 and therefore denies the same.

               420.   The allegations in Paragraph 420 purport to be based on documents,

including the document referenced in footnote 119, that speak for themselves, and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 420 and therefore denies

the same.

               421.    The allegations in Paragraph 421 purport to be based on documents,

including the document referenced in footnotes 120 and 121, that speak for themselves, and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 421 and therefore denies

the same.

               422.    The allegations in Paragraph 422 purport to be based on documents,

including the document referenced in footnote 122, that speak for themselves, and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 422 and therefore denies

the same.

               423.   The allegations in Paragraph 423 purport to be based on documents,

including the document referenced in footnotes 123 and 124, that speak for themselves, and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 423 and therefore denies

the same.




                                              - 85 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 86 of 225. PageID #: 37406



               424.    Teva USA admits only that Dr. Fishman served as an APF board member

and as president of the AAPM. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 424 and therefore denies

the same.

               425.    Teva USA admits only that Dr. Fishman authored “Responsible Opioid

Prescribing.” The allegations in Paragraph 425 are based on a document that speaks for itself

and any characterizations thereof are denied.

               426.    The allegations in Paragraph 426 purport to be based on documents,

including the document referenced in footnote 126, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 426 relate to

third-parties, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 426 and therefore denies the same.

               427.    The allegations in Paragraph 427 are based on documents, including the

document referenced in footnote 127, that speak for themselves, and all characterizations thereof

are denied. Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 427 and therefore denies the same.

               428.    The allegations in Paragraph 428 are based on documents, including the

document referenced in footnote 128, that speak for themselves, and all characterizations thereof

are denied. Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 428 and therefore denies the same.

               429.    To the extent that the allegations in Paragraph 429 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is




                                                - 86 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 87 of 225. PageID #: 37407



required, Teva USA denies the allegations in Paragraph 429. Teva USA specifically denies that it

had a “false marketing message.”

               430.    To the extent that the allegations in Paragraph 430 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 430. Teva USA specifically denies that

had a message that was “false.”

               431.    Teva USA admits only that CMEs are ongoing professional education

programs provided to doctors and that doctors are required to attend a certain number of CME

programs each year as a condition of their licensure. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

431 and therefore denies the same.

               432.    To the extent that the allegations in Paragraph 432 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Teva USA denies the

remaining allegations in Paragraph 432.

               433.    Teva USA denies the allegations of Paragraph 433.

               434.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 434 and therefore denies the same.

               435.    The allegations in Paragraph 435 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

435 and therefore denies the same. Further, To the extent that the allegations in Paragraph 435




                                               - 87 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 88 of 225. PageID #: 37408



relate to Defendants other than Teva USA, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               436.    Teva USA answers that Cephalon sponsored, through an independent

medical educational grant, the CME authored by Dr. Perry Fine. The allegations in Paragraph

436 are based on documents that speak for themselves and all characterizations thereof are

denied. Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 436 and therefore denies the same. Further, To the

extent that the allegations in Paragraph 436 relate to Defendants other than Teva USA, including

the fictitious “Teva,” Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same.

               437.    The allegations in Paragraph 437 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

437 and therefore denies the same. Further, To the extent that the allegations in Paragraph 437

relate to Defendants other than Teva USA, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               438.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 438 and therefore denies the same.

               439.    The allegations in Paragraph 439 are based on documents that speak for

themselves and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

439 and therefore denies the same. Further, To the extent that the allegations in Paragraph 439




                                                - 88 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 89 of 225. PageID #: 37409



relate to Defendants other than Teva USA, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               440.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 440 and therefore denies the same.

               441.    Paragraph 441 states conclusions of law to which no response is required

and is denied. Further, to the extent that the allegations in Paragraph 441 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 441.

               442.    To the extent that the allegations in Paragraph 442 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 442.

               443.    To the extent that the allegations in Paragraph 443 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 443.

               444.    To the extent that the allegations in Paragraph 444 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 444.

               445.    To the extent that the allegations in Paragraph 445 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief




                                                - 89 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 90 of 225. PageID #: 37410



as to the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations in Paragraph 445.

               446.    Teva USA denies the allegations in Paragraph 446.

               447.    Teva USA denies the allegations in Paragraph 447. To the extent that

allegations in Paragraph 447 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               448.    Teva USA denies the allegations in Paragraph 448. To the extent that

allegations in Paragraph 448 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               449.    Teva USA denies the allegations in Paragraph 449. To the extent that

allegations in Paragraph 449 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               450.    Teva USA denies the allegations in Paragraph 450. To the extent that

allegations in Paragraph 450 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               451.    The allegations in Paragraph 451 are based on documents that speak for

themselves, including that referenced in footnote 134, and all characterizations thereof are

denied. Teva USA is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 451 and therefore denies the same. Further, To the




                                               - 90 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 91 of 225. PageID #: 37411



extent that the allegations in Paragraph 451 relate to Defendants other than Teva USA, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore denies the same.

               452.    Teva USA denies the allegations in Paragraph 452. To the extent that the

allegations in Paragraph 452 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               453.    Teva USA denies the allegations in Paragraph 453. To the extent that the

allegations in Paragraph 453 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               454.    Teva USA denies the allegations in Paragraph 454. To the extent that the

allegations in Paragraph 454 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               455.    To the extent that the allegations in Paragraph 455 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same.

               456.    The allegations of Paragraph 456 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 456.




                                               - 91 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 92 of 225. PageID #: 37412



               457.    The allegations of Paragraph 457 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 457.

               458.    The allegations of Paragraph 458 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 458.

               459.    The allegations of Paragraph 459 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 459.

               460.    The allegations of Paragraph 460 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 460.

               461.    The allegations of Paragraph 461 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 461.

               462.    Teva USA denies the allegations in Paragraph 462. To the extent that the

allegations in Paragraph 462 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               463.    The allegations of Paragraph 463 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 463.




                                               - 92 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 93 of 225. PageID #: 37413



               464.    The allegations of Paragraph 464 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 464.

               465.    Teva USA denies the allegations in Paragraph 465. To the extent that the

allegations in Paragraph 465 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               466.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 466 and therefore denies the same.

               467.    To the extent the allegations in Paragraph 467 are based on documents,

those documents speak for themselves and all characterizations thereof are denied. Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 467 and therefore denies the same. Further, to the extent that the

allegations in Paragraph 467 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Teva USA denies the remaining allegations in Paragraph 467.

               468.    The allegations of Paragraph 468 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 468.

               469.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 469 and therefore denies the same. To the extent

that the allegations in Paragraph 469 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.




                                               - 93 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 94 of 225. PageID #: 37414



               470.    Teva USA denies the allegations in Paragraph 470. To the extent that the

allegations in Paragraph 470 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. To the extent that the allegations in Paragraph 470 purport to be based

on documents, those documents speak for themselves and all characterizations thereof are

denied.

               471.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 471 and therefore denies the same.

               472.    The allegations of Paragraph 472 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 472.

               473.    Teva USA admits only that the FDA instituted a Risk Evaluation and

Mitigation Strategy for TIRF products. To the extent the allegations in Paragraph 473 are based

on documents, including those referenced in footnote 135, those documents speak for themselves

and all characterizations thereof are denied. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 473 and

therefore denies the same.

               474.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 474 and therefore denies the same.

               475.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 475 and therefore denies the same.

               476.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 476 and therefore denies the same.




                                               - 94 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 95 of 225. PageID #: 37415



               477.   The allegations of Paragraph 477 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 477.

               478.   The allegations of Paragraph 478 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 478.

               479.    The allegations of Paragraph 479 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 479.

               480.   The allegations of Paragraph 480 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 480.

               481.   The allegations of Paragraph 481 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 481.

               482.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 482 and therefore denies the same.

               483.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 483 and therefore denies the same.

               484.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 484 and therefore denies the same.

               485.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 485 and therefore denies the same.




                                              - 95 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 96 of 225. PageID #: 37416



               486.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 486 and therefore denies the same.

               487.    Teva USA denies the allegations in Paragraph 487. To the extent that the

allegations in Paragraph 487 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               488.    Teva USA denies the allegations in Paragraph 488. To the extent that the

allegations in Paragraph 488 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               489.    The allegations of Paragraph 489 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 489.

               490.    The allegations of Paragraph 490 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 490.

               491.    Teva USA denies the allegations in Paragraph 491. To the extent that the

allegations in Paragraph 491 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               492.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 492 and therefore denies the same.




                                               - 96 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 97 of 225. PageID #: 37417



               493.    Teva USA denies the allegations in Paragraph 493. To the extent that the

allegations in Paragraph 493 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Teva USA specifically denies that it engaged in a “fraudulent

marketing campaign.”

               494.    Teva USA denies the allegations in Paragraph 494. To the extent that the

allegations in Paragraph 494 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               495.    The allegations in Paragraph 495 appear to be based on documents that

speak for themselves, including those referenced in footnote 143, and all characterizations

thereof are denied. To the extent that allegations in Paragraph 495 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same. Teva USA denies the remaining

allegations of Paragraph 495.

               496.    The allegations in Paragraph 496 appear to be based on documents that

speak for themselves, including those referenced in footnote 144, and all characterizations

thereof are denied. Teva USA is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 496 and therefore denies the same.

               497.    The allegations in Paragraph 497 appear to be based on documents that

speak for themselves, including those referenced in footnote 145, and all characterizations

thereof are denied. Teva USA is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 497 and therefore denies the same.




                                               - 97 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 98 of 225. PageID #: 37418



               498.    Paragraph 498 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 498 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Teva USA denies

the remaining allegations in Paragraph 498.

               499.    Paragraph 499 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 499 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Teva USA denies

the remaining allegations in Paragraph 499.

               500.    Paragraph 500 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 500 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               501.    Paragraph 501 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 501 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               502.    Paragraph 502 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 502 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. Teva USA denies

the remaining allegations in Paragraph 502.




                                               - 98 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 99 of 225. PageID #: 37419



               503.    Paragraph 503 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 503 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               504.    Paragraph 504 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 504 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               505.    Paragraph 505 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 505 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               506.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 506 and therefore denies the same.

               507.    Paragraph 507 states conclusions of law to which no response is required

and they are denied.

               508.    Paragraph 508 states conclusions of law to which no response is required

and they are denied.

               509.    Paragraph 509 states conclusions of law to which no response is required

and they are denied.

               510.    Paragraph 510 states conclusions of law to which no response is required

and they are denied. In addition, the federal regulations referenced in Paragraph 510 speak for

themselves and any characterization is denied.




                                               - 99 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 100 of 225. PageID #: 37420



               511.    Paragraph 511 states conclusions of law to which no response is required

and they are denied.

               512.    Paragraph 512 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 512 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               513.    Paragraph 513 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 513 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same.

               514.    Paragraph 514 states conclusions of law to which no response is required

and they are denied. In addition, the “laws and industry guidelines” referenced in Paragraph 514

speak for themselves and any characterization is denied. Further, to the extent that the

allegations in Paragraph 514 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               515.    The allegations in Paragraph 515 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 515.

               516.    Teva USA denies the allegations in Paragraph 516. To the extent that the

allegations in Paragraph 516 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                              - 100 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 101 of 225. PageID #: 37421



               517.    Paragraph 517 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 517 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 517.

               518.    Paragraph 518 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 518 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 518.

               519.    Paragraph 519 states conclusions of law to which no response is required

and they are denied.

               520.    Paragraph 520 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 520 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 520.

               521.    The allegations in Paragraph 521 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. In addition, the “settlement”

referenced in Paragraph 521 speaks for itself and any characterization is denied.

               522.    Teva USA denies the allegations in Paragraph 522. To the extent that the

allegations in Paragraph 522 relate to Defendants other than Teva USA, Teva USA is without




                                               - 101 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 102 of 225. PageID #: 37422



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               523.    Teva USA denies the allegations in Paragraph 523. To the extent that the

allegations in Paragraph 523 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               524.    The allegations in Paragraph 524 are based upon a letter that speaks for

itself and any characterization thereof is denied. To the extent that the allegations in Paragraph

524 relate to Defendants other than Teva USA, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               525.    The allegations in Paragraph 525 are based upon a letter and registration

that speak for themselves and any characterization is denied.

               526.    Paragraph 526 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 526 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 526.

               527.    Teva USA denies the allegations in Paragraph 527. To the extent that the

allegations in Paragraph 527 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               528.    Teva USA denies the allegations in Paragraph 528. To the extent that the

allegations in Paragraph 528 relate to Defendants other than Teva USA, Teva USA is without




                                               - 102 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 103 of 225. PageID #: 37423



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               529.    Teva USA denies the allegations in Paragraph 529. To the extent that the

allegations in Paragraph 529 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               530.    Teva USA denies the allegations in Paragraph 530. To the extent that the

allegations in Paragraph 530 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               531.    Teva USA denies the allegations in Paragraph 531. To the extent that the

allegations in Paragraph 531 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               532.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 532 and therefore denies the same.

               533.    The allegations in Paragraph 533 purport to be based on documents,

including the document referenced in footnotes 146 and 147, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 533 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 533.




                                               - 103 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 104 of 225. PageID #: 37424



               534.    Teva USA denies the allegations in Paragraph 534. To the extent that the

allegations in Paragraph 534 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               535.    Teva USA denies the allegations in Paragraph 535. To the extent that the

allegations in Paragraph 535 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               536.    Teva USA denies the allegations in Paragraph 536. To the extent that the

allegations in Paragraph 536 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               537.    The allegations in Paragraph 537 purport to be based on documents,

including the document referenced in footnote 154, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 537 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 537.

               538.    The allegations in Paragraph 538 purport to be based on documents that

speak for themselves, and all characterizations thereof are denied. To the extent that the

allegations in Paragraph 538 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and




                                               - 104 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 105 of 225. PageID #: 37425



therefore denies the same. To the extent that a response is required, Teva USA denies the

allegations in Paragraph 538.

               539.    Teva USA denies the allegations in Paragraph 539. To the extent that the

allegations in Paragraph 539 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               540.    The allegations in Paragraph 540 purport to be based on documents,

including the document referenced in footnotes 155-157, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 540 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA denies the allegations in Paragraph 540.

               541.    The allegations in Paragraph 541 are based on documents that speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 541 relate to Defendants other than Teva USA, Teva USA is without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore denies the

same. To the extent that a response is required, Teva USA denies the allegations in Paragraph

541.

               542.    Teva USA denies the allegations in Paragraph 542. To the extent that the

allegations in Paragraph 542 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                               - 105 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 106 of 225. PageID #: 37426



               543.    Paragraph 543 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 543 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 543 and therefore denies the same. Teva USA

specifically denies that it engaged in “the unlawful sale of prescription opioids.”

               544.    Teva USA denies the allegations in Paragraph 544. To the extent that the

allegations in Paragraph 544 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               545.    The allegations in Paragraph 545 purport to be based on documents that

speak for themselves, and all characterizations thereof are denied. To the extent that the

allegations in Paragraph 545 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. To the extent that a response is required, Teva USA denies the

allegations in Paragraph 545.

               546.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 546 and therefore denies the same.

               547.    Plaintiffs omitted Paragraph 547 in their Corrected Second Amended

Complaint.

               548.    Teva USA denies the allegations in Paragraph 548. To the extent that the

allegations in Paragraph 548 relate to Defendants other than Teva USA, Teva USA is without




                                               - 106 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 107 of 225. PageID #: 37427



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               549.    Teva USA denies the allegations in Paragraph 549. To the extent that the

allegations in Paragraph 549 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               550.    Teva USA denies the allegations in Paragraph 550. To the extent that the

allegations in Paragraph 550 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               551.    Paragraph 551 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 551 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 551 and therefore denies the same.

               552.    Paragraph 552 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 552 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 552 and therefore denies the same.




                                               - 107 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 108 of 225. PageID #: 37428



               553.    Teva USA denies the allegations in Paragraph 553. To the extent that the

allegations in Paragraph 553 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               554.    Teva USA denies the allegations in Paragraph 554. To the extent that the

allegations in Paragraph 554 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               555.    Paragraph 555 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 555 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 555 and therefore denies the same.

               556.    Teva USA denies the allegations in Paragraph 556. To the extent that the

allegations in Paragraph 556 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               557.    Paragraph 557 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 557 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that




                                               - 108 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 109 of 225. PageID #: 37429



a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 557 and therefore denies the same.

               558.    Teva USA denies the allegations in Paragraph 558. To the extent that the

allegations in Paragraph 558 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               559.    Teva USA denies the allegations in Paragraph 559. To the extent that the

allegations in Paragraph 559 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               560.    Teva USA denies the allegations in Paragraph 560. To the extent that the

allegations in Paragraph 560 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               561.    Teva USA denies the allegations in Paragraph 561. To the extent that the

allegations in Paragraph 561 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               562.    Teva USA denies the allegations in Paragraph 562. To the extent that the

allegations in Paragraph 562 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                              - 109 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 110 of 225. PageID #: 37430



               563.    Teva USA denies the allegations in Paragraph 563. To the extent that the

allegations in Paragraph 563 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               564.    Plaintiffs omitted Paragraph 564 in their Corrected Amended Complaint.

               565.    Paragraph 565 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 565 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 565 and therefore denies the same.

               566.    Paragraph 566 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 566 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 566 and therefore denies the same.

               567.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 567 and therefore denies the same.

               568.    Teva USA denies the allegations in Paragraph 568. To the extent that the

allegations in Paragraph 568 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                               - 110 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 111 of 225. PageID #: 37431



               569.    The allegations of Paragraph 569 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 569.

               570.    Teva USA denies the allegations in Paragraph 570. To the extent that the

allegations in Paragraph 570 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               571.    Teva USA denies the allegations in Paragraph 571. To the extent that the

allegations in Paragraph 571 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               572.    The allegations of Paragraph 572 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 572.

               573.    Teva USA denies the allegations in Paragraph 573. To the extent that the

allegations in Paragraph 573 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               574.    Teva USA denies the allegations in Paragraph 574. To the extent that the

allegations in Paragraph 574 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                              - 111 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 112 of 225. PageID #: 37432



               575.    Teva USA denies the allegations in Paragraph 575. To the extent that the

allegations in Paragraph 575 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               576.    Teva USA denies the allegations in Paragraph 576. To the extent that the

allegations in Paragraph 576 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               577.    The allegations of Paragraph 577 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 577.

               578.    Teva USA denies the allegations in Paragraph 578. To the extent that the

allegations in Paragraph 578 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               579.    Paragraph 579 states conclusions of law to which no response is required.

Further, to the extent that the allegations in Paragraph 579 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. To the extent that a response is required, Teva

USA is without knowledge or information sufficient to form a belief regarding the truth of the

allegations in Paragraph 579 and therefore denies the same.

               580.    Paragraph 580 states conclusions of law to which no response is required.

Further, to the extent that the allegations in Paragraph 580 relate to Defendants other than Teva




                                              - 112 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 113 of 225. PageID #: 37433



USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same. To the extent that a response is required, Teva

USA is without knowledge or information sufficient to form a belief regarding the truth of the

allegations in Paragraph 580 and therefore denies the same.

               581.   The allegations of Paragraph 581 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 581.

               582.   The allegations of Paragraph 582 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 582.

               583.   The allegations of Paragraph 583 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 583.

               584.   The allegations of Paragraph 584 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 584.

               585.   The allegations of Paragraph 585 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 585.

               586.    The allegations of Paragraph 586 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 586.




                                              - 113 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 114 of 225. PageID #: 37434



               587.    The allegations of Paragraph 587 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 587.

               588.    The allegations of Paragraph 588 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 588.

               589.    The allegations of Paragraph 589 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 589.

               590.    The allegations of Paragraph 590 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 590.

               591.    The allegations of Paragraph 591 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 591.

               592.    The allegations of Paragraph 592 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 592.

               593.    Paragraph 593 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 593 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that




                                               - 114 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 115 of 225. PageID #: 37435



a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 593 and therefore denies the same.

               594.    Paragraph 594 states conclusions of law to which no response is required

and they are denied. Further, to the extent that the allegations in Paragraph 594 relate to

Defendants other than Teva USA, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of those allegations and therefore denies the same. To the extent that

a response is required, Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 594 and therefore denies the same.

               595.    The allegations of Paragraph 595 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 595.

               596.    The allegations of Paragraph 596 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 596.

               597.    The allegations of Paragraph 597 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 597.

               598.    The allegations of Paragraph 598 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent that a response is

required, Teva USA denies the allegations in Paragraph 598.

               599.    Teva USA denies the allegations in Paragraph 599. To the extent that the

allegations in Paragraph 599 relate to Defendants other than Teva USA, Teva USA is without




                                               - 115 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 116 of 225. PageID #: 37436



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               600.    Teva USA denies the allegations in Paragraph 600. To the extent that the

allegations in Paragraph 600 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               601. The allegations of Paragraph 601 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 601 and therefore denies the same.

               602.   The allegations of Paragraph 602 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 602 and footnote 169 and therefore denies the same. To the

extent that the allegations in Paragraph 602 and footnote 169 concern the characterization of

documents, the documents speak for themselves and Plaintiffs’ characterizations of same are

denied.

               603. The allegations of Paragraph 603 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 603 and therefore denies the same.

               604.   The allegations of Paragraph 604 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. The allegations in Paragraph




                                              - 116 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 117 of 225. PageID #: 37437



604 also purport to be based on a website that speaks for itself and all characterizations thereof

are denied. To the extent a response is required, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 604 for footnotes 170-72

and therefore denies the same.

               605. The allegations of Paragraph 605 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 605 and therefore denies the same.

               606. Teva USA denies the allegations in Paragraph 606, including all

conclusions of law. To the extent that allegations in Paragraph 606 relate to Defendants other

than Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore denies the same.

               607. The allegations of Paragraph 607 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 607 and footnote 173 and therefore denies the same.

               608. The allegations of Paragraph 608 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 608 and therefore denies the same.

               609. The allegations of Paragraph 609 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 117 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 118 of 225. PageID #: 37438



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 609 and therefore denies the same.

               610. The allegations of Paragraph 610 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 610 and therefore denies the same.

               611. The allegations of Paragraph 611 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 611 and therefore denies the same.

               612. The allegations of Paragraph 612 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. In addition, Paragraph 612

states conclusions of law to which no response is required. To the extent a response is required,

the allegations in Paragraph 612 are based on a federal regulation that speaks for itself and all

characterizations thereof are denied. Teva USA is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 612 and therefore denies

the same.

               613. The allegations of Paragraph 613 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 613 are based on guidance that speaks for itself and all

characterizations are denied. Teva USA is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations of Paragraph 613 and therefore denies the

same.




                                               - 118 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 119 of 225. PageID #: 37439



               614. The allegations in Paragraph 614 are conclusions of law to which no

response is required and they are denied.

               615. The allegations in Paragraph 615 are conclusions of law to which no

response is required and they are denied.

               616. The allegations in Paragraph 616 are conclusions of law to which no

response is required and they are denied.

               617. The allegations of Paragraph 617 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 617 are conclusions of law to which no response is

required and they are denied.

               618. The allegations of Paragraph 618 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 618 are based on “standards” that speak for themselves and

all characterizations thereof are denied. The allegations in Paragraph 618 are also conclusions of

law to which no response is required and they are denied.

               619. The allegations of Paragraph 619 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 619 are conclusions of law to which no response is

required and they are denied.

               620. The allegations of Paragraph 620 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 620 and therefore denies the same.




                                             - 119 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 120 of 225. PageID #: 37440



               621. The allegations of Paragraph 621 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 621 and therefore denies the same.

               622. The allegations of Paragraph 622 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 622 and therefore denies the same.

               623. The allegations of Paragraph 623 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 623 and therefore denies the same.

               624. The allegations of Paragraph 624 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 624 and therefore denies the same.

               625. The allegations of Paragraph 625 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 625 and therefore denies the same.

               626. The allegations of Paragraph 626 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                             - 120 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 121 of 225. PageID #: 37441



required, the allegations in Paragraph 626 are conclusions of law to which no response is

required and they are denied.

               627. The allegations of Paragraph 627 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 627 are conclusions of law to which no response is

required and they are denied.

               628. The allegations of Paragraph 628 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 628 and therefore denies the same.

               629. The allegations of Paragraph 629 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 629 and therefore denies the same.

               630.   The allegations of Paragraph 630 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 630 and footnote 174 are based on a document that speaks

for itself and all characterizations are denied. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 630 and

therefore denies the same.

               631. The allegations of Paragraph 631 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 121 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 122 of 225. PageID #: 37442



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 631 and therefore denies the same.

               632. The allegations of Paragraph 632 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 632 and therefore denies the same.

               633. The allegations of Paragraph 633 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 633 and therefore denies the same.

               634. The allegations of Paragraph 634 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 634 and therefore denies the same.

               635. The allegations of Paragraph 635 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 635 and therefore denies the same.

               636. The allegations of Paragraph 636 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 636 are based on a settlement document which speaks for

itself and all characterizations thereof are denied. Teva USA is without knowledge or




                                             - 122 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 123 of 225. PageID #: 37443



information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

636 and therefore denies the same.

               637. The allegations of Paragraph 637 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 637 are based on a document which speaks for itself and

all characterizations thereof are denied. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 637 and

therefore denies the same.

               638. The allegations of Paragraph 638 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 638 and therefore denies the same.

               639. The allegations of Paragraph 639 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 639 and therefore denies the same.

               640. The allegations of Paragraph 640 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 640 are conclusions of law to which no response is

required and they are denied.

               641. The allegations of Paragraph 641 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 641 are based on a website that speaks for itself and all




                                              - 123 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 124 of 225. PageID #: 37444



characterizations thereof are denied. Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 641 and therefore denies

the same.

               642. The allegations of Paragraph 642 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 642 and therefore denies the same.

               643. The allegations of Paragraph 643 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 643 and therefore denies the same.

               644. The allegations of Paragraph 644 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 644 and therefore denies the same.

               645. The allegations of Paragraph 645 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 645 and therefore denies the same.

               646. The allegations of Paragraph 646 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 646 are based on a document which speaks for itself and

all characterizations thereof are denied. Teva USA is without knowledge or information




                                              - 124 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 125 of 225. PageID #: 37445



sufficient to form a belief as to the truth of the remaining allegations of Paragraph 646 and

therefore denies the same.

               647. The allegations of Paragraph 647 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 647 and therefore denies the same.

               648. The allegations of Paragraph 648 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 648 are based on an investigation document which speaks

for itself and all characterizations thereof are denied. To the extent a response is required, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 648 and therefore denies the same.

               649. The allegations of Paragraph 649 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 649 are based on an investigation document which speaks

for itself and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

649 and therefore denies the same.

               650. The allegations of Paragraph 650 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 650 and therefore denies the same.




                                               - 125 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 126 of 225. PageID #: 37446



               651. The allegations of Paragraph 651 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 651 and therefore denies the same.

               652. The allegations of Paragraph 652 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 652 are based on an investigation document which speaks

for itself and all characterizations thereof are denied. Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

652 and therefore denies the same.

               653. The allegations of Paragraph 653 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 653 and therefore denies the same.

               654. The allegations of Paragraph 654 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 654 are conclusions of law to which no response is

required and they are denied.

               655. The allegations of Paragraph 655 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 655 are conclusions of law to which no response is

required and they are denied.




                                              - 126 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 127 of 225. PageID #: 37447



               656. The allegations of Paragraph 656 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 656 are conclusions of law to which no response is

required and they are denied.

               657. The allegations of Paragraph 657 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 657 are conclusions of law to which no response is

required and they are denied.

               658. The allegations of Paragraph 658 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 658 are conclusions of law to which no response is

required and they are denied.

               659. The allegations of Paragraph 659 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, the allegations in Paragraph 659 are conclusions of law to which no response is

required and they are denied.

               660. Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 660 and therefore denies the same.

               661. Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 661 and therefore denies the same.

               662. Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 662 and therefore denies the same.




                                             - 127 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 128 of 225. PageID #: 37448



               663.   Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 663 and therefore denies the same. To the

extent that the allegations in Paragraph 663 footnotes 175-76 concern the characterization of

documents, the documents speak for themselves and Plaintiffs’ characterizations of same are

denied.

               664. Teva USA is without knowledge or information sufficient to form a belief

regarding the truth of the allegations in Paragraph 664 and therefore denies the same.

               665.   Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 665 and therefore denies the

same. To the extent that the allegations in Paragraph 665 footnotes 177-78 concern the

characterization of documents, the documents speak for themselves and Plaintiffs’

characterizations of same are denied.

               666.   Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 666 and therefore denies the

same. To the extent that the allegations in Paragraph 666 footnote 179 concern the

characterization of documents, the documents speak for themselves and Plaintiffs’

characterizations of same are denied.

               667. Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 667 and therefore denies the

same.

               668. Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 668 and therefore denies the

same.




                                              - 128 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 129 of 225. PageID #: 37449



               669. Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 669 and therefore denies the

same.

               670. The allegations in Paragraph 670 are conclusions of law to which no

response is required and they are denied. Teva USA denies the remaining allegations in

Paragraph 670.

               671. Teva USA admits only that Cephalon sold certain opioid medications in

Ohio. The remaining allegations in Paragraph 671 are conclusions of law to which no response is

required and they are denied. To the extent the allegations in Paragraph 671 are directed at other

Defendants, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the same.

               672. Teva USA admits only that it had marketing and compliance policies,

plans, and procedures in place. The remaining allegations in Paragraph 672 are conclusions of

law to which no response is required and they are denied. To the extent the allegations in

Paragraph 672 are directed at other Defendants, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the same.

               673. Teva USA admits only that Cephalon employed sales representatives who

from time-to-time visited prescribers in the State of Ohio. Teva USA denies the remaining

allegations of Paragraph 673. To the extent the allegations in Paragraph 673 purport to be based

on documents, those documents speak for themselves, and all characterizations thereof are

denied.

               674. Teva USA admits only that medications produced by Cephalon may have

been prescribed in Summit County. The remaining allegations in Paragraph 674 are conclusions




                                               - 129 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 130 of 225. PageID #: 37450



of law to which no response is required and they are denied. To the extent that allegations in

Paragraph 674 relate to Defendants other than Teva USA, Teva USA is without knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

same.

               675. Teva USA denies the allegations in Paragraph 675. The allegations in

Paragraph 675 are based on interviews which speak for themselves and all characterizations

thereof are denied. Further, to the extent that allegations in Paragraph 675 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the same.

               676. Teva USA admits only that Cephalon employed sales representatives who

from time-to-time visited prescribers in the State of Ohio and denies the remaining allegations.

To the extent that allegations in Paragraph 676 relate to Defendants other than Teva USA, Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same. Further, to the extent the allegations in Paragraph 676

purport to be based on interviews, those interviews speak for themselves, and all

characterizations thereof are denied.

               677. Teva USA denies the allegations of Paragraph 677. To the extent that

allegations in Paragraph 677 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               678. Teva USA denies the allegations of Paragraph 678. To the extent the

allegations in Paragraph 678 purport to be based on interviews, those interviews speak for

themselves, and all characterizations thereof are denied.




                                               - 130 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 131 of 225. PageID #: 37451



               679. The allegations of Paragraph 679 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 679 and therefore denies the same. Further, to the extent the

allegations in Paragraph 679 purport to be based on interviews, those interviews speak for

themselves and any characterizations are denied.

               680. The allegations of Paragraph 680 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 680 and therefore denies the same.

               681. Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 681 and therefore denies the

same.

               682. Teva USA admits only that Cephalon employed sales representatives who

from time-to-time visited prescribers in the State of Ohio and nationally and denies all other

allegations. To the extent that allegations in Paragraph 682 relate to Defendants other than Teva

USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

the allegations and therefore denies the same. Further, to the extent the allegations in Paragraph

682 purport to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               683. The allegations of Paragraph 683 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 131 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 132 of 225. PageID #: 37452



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 683 and therefore denies the same.

               684. The allegations of Paragraph 684 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. The remaining allegations in

Paragraph 684 are conclusions of law to which no response is required and they are denied.

Further, to the extent the allegations in Paragraph 684 purport to be based on statutes, those

statutes speak for themselves, and all characterizations thereof are denied.

               685. The allegations of Paragraph 685 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. The remaining allegations in

Paragraph 685 are conclusions of law to which no response is required and they are denied. To

the extent the allegations in Paragraph 685 purport to be based on statutes, those statutes speak

for themselves, and all characterizations thereof are denied.

               686. The allegations of Paragraph 686 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. The remaining allegations in

Paragraph 686 are conclusions of law to which no response is required and they are denied. To

the extent the allegations in Paragraph 686 purport to be based on statutes, those statutes speak

for themselves, and all characterizations thereof are denied.

               687. Defendant Teva USA is without knowledge or information sufficient to

form a belief regarding the truth of the allegations in Paragraph 687 and therefore denies the

same.

               688. Paragraph 688 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 688. To the

extent that allegations in Paragraph 688 relate to Defendants other Teva USA, Teva USA is




                                              - 132 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 133 of 225. PageID #: 37453



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               689. Paragraph 689 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 689. Further,

to the extent that the allegations in Paragraph 689 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

               690. The allegations in Paragraph 690 are based on documents that speak for

themselves and all characterizations thereof are denied.

               691. The allegations in Paragraph 691 are based on documents that speak for

themselves and all characterizations thereof are denied.

               692.   The allegations in Paragraph 692 and footnotes 180-83 are based on

documents that speak for themselves and all characterizations thereof are denied.

               693. The allegations of Paragraph 693 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 693 and therefore denies the same.

               694. The allegations of Paragraph 694 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 694 and therefore denies the same.

               695. The allegations of Paragraph 695 are directed to parties other than Teva

USA and therefore do not require any response from Teva USA. To the extent a response is




                                              - 133 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 134 of 225. PageID #: 37454



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 695 and therefore denies the same.

               696. The allegations of Paragraph 696 and footnotes 187-88 are directed to

parties other than Teva USA and therefore do not require any response from Teva USA. To the

extent a response is required, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 696 and footnotes 187-88 and therefore

denies the same.

               697. The allegations in Paragraph 697 are based on documents that speak for

themselves and all characterizations thereof are denied.

               698. The allegations in Paragraph 698 are based on documents that speak for

themselves and all characterizations thereof are denied.

               699. The allegations in Paragraph 699 and footnote 190 are based on documents

that speak for themselves and all characterizations thereof are denied.

               700.   The allegations in Paragraph 700 and footnotes 191-93 are based on

documents that speak for themselves and all characterizations thereof are denied.

               701. Teva USA denies the allegations in Paragraph 701. To the extent that

allegations in Paragraph 701 relate to Defendants other than Teva USA, Teva USA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               702.   Paragraph 702 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 702. To the

extent that allegations in Paragraph 702 and footnote 194 relate to Defendants other than Teva




                                              - 134 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 135 of 225. PageID #: 37455



USA, Teva USA is without knowledge or information sufficient to form a belief as to the truth of

those allegations and therefore denies the same.

               703. Plaintiffs omitted Paragraph 703 in their Corrected Second Amended

Complaint.

               704. Plaintiffs omitted Paragraph 704 in their Corrected Second Amended

Complaint.

               705. Teva USA denies the allegations in Paragraph 705. To the extent that

allegations in Paragraph 705 relate to Defendants other than Teva USA or unidentified

prescribers and employees in Summit County, Teva USA is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore denies the same.

               706. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 706 or footnote 195 and therefore denies the same.

To the extent that the allegations in Paragraph 706 and footnote 195 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               707. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 707 and therefore denies the same.

               708. Paragraph 708 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 708. To the

extent that allegations in Paragraph 708 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               709. Teva USA denies that it “had every reason to believe that illegal diversion

was occurring in Summit County.” Teva USA is without knowledge or information sufficient to




                                               - 135 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 136 of 225. PageID #: 37456



form a belief as to the truth of the remaining allegations of Paragraph 709, including any

allegations in Paragraph 709 that relate to other Defendants, and therefore denies the same.

               710. Paragraph 710 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 710. To the

extent that allegations in Paragraph 710 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same. Further, to the extent that the allegations in Paragraph 710

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               711.   Plaintiffs omitted Paragraph 711 in their Corrected Second Amended

Complaint.

               712. The allegations of Paragraph 712 and footnotes 198-99 are directed to

parties other than Teva USA and therefore do not require any response from Teva USA. To the

extent a response is required, Teva USA is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 712 and footnotes 198-99 and therefore

denies the same. Further, to the extent that the allegations in Paragraph 712 and footnotes 198-99

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

               713. Paragraph 713 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 713. To the

extent that allegations in Paragraph 713 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 136 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 137 of 225. PageID #: 37457



               714. Paragraph 714 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 714. To the

extent that allegations in Paragraph 714 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               715.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 715 and footnote 200 and therefore denies the

same. To the extent that the allegations in Paragraph 715 and footnote 200 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               716. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 716 and therefore denies the same.

               717. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 717 and footnote 201 and therefore denies the

same. To the extent that the allegations in Paragraph 717 and footnote 201 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               718. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 718 and therefore denies the same. To the extent

that the allegations in Paragraph 718 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               719.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 719 and footnote 202 and therefore denies the

same. To the extent that the allegations in Paragraph 719 and footnote 202 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.




                                              - 137 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 138 of 225. PageID #: 37458



               720. Paragraph 720 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 720.

               721. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 721 and therefore denies the same. To the extent

that the allegations in Paragraph 721 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               722. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 722 and therefore denies the same. To the extent

that the allegations in Paragraph 722 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               723. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 723 and therefore denies the same. To the extent

that the allegations in Paragraph 723 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               724. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 724 and therefore denies the same.

               725. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 725 and therefore denies the same.

               726. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 726 and therefore denies the same.

               727. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 727 and therefore denies the same.




                                              - 138 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 139 of 225. PageID #: 37459



               728. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 728 and therefore denies the same. To the extent

that the allegations in Paragraph 728 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               729. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 729 and therefore denies the same.

               730. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 730 and therefore denies the same.

               731. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 731 and therefore denies the same. To the extent

the allegations in Paragraph 731 purport to be based on data, that data speaks for itself and any

characterizations thereof are denied.

               732. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 732 and therefore denies the same. To the extent

that the allegations in Paragraph 732 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               733. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 733 and therefore denies the same. To the extent

that the allegations in Paragraph 733 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               734. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 734 and therefore denies the same. To the extent




                                              - 139 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 140 of 225. PageID #: 37460



that the allegations in Paragraph 734 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               735. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 735 and therefore denies the same.

               736. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 736 and footnote 203 and therefore denies the

same. To the extent that the allegations in Paragraph 736 and footnote 203 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               737.   Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 737 and footnote 204 and therefore denies the

same. To the extent that the allegations in Paragraph 737 and footnote 204 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               738. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 738 and therefore denies the same. To the extent

that the allegations in Paragraph 738 purport to be based on a report, that report speaks for itself

and all characterizations thereof are denied.

               739. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 739 and therefore denies the same

               740. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 740 and therefore denies the same

               741. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 741 and therefore denies the same. To the extent




                                                - 140 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 141 of 225. PageID #: 37461



that the allegations in Paragraph 741 purport to be based on data, that data speaks for itself and

all characterizations thereof are denied.

               742. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 742 and footnote 205 and therefore denies the

same. To the extent that the allegations in Paragraph 742 and footnote 205 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

               743. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 743 and therefore denies the same. To the extent

that the allegations in Paragraph 743 purport to be based on documents, those documents speak

for themselves and all characterizations thereof are denied.

               744. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 744 and therefore denies the same.

               745. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 745 and therefore denies the same.

               746. Teva USA denies the allegations of Paragraph 746.

               747. Teva USA denies the allegations of Paragraph 747.

               748. Teva USA denies the allegations of Paragraph 748.

               749. Teva USA denies the allegations of Paragraph 749.

               750. Teva USA denies the allegations of Paragraph 750.

               751. Teva USA denies the allegations of Paragraph 751.

               752. Teva USA denies the allegations of Paragraph 752.

               753. Teva USA denies the allegations of Paragraph 753.

               754. Teva USA denies the allegations of Paragraph 754.




                                              - 141 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 142 of 225. PageID #: 37462



               755. Teva USA denies the allegations of Paragraph 755.

               756. Teva USA denies the allegations of Paragraph 756. To the extent that

Paragraph 756 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               757. Teva USA denies the allegations of Paragraph 757.

               758. Teva USA denies the allegations of Paragraph 758. To the extent that

Paragraph 758 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               759. Teva USA denies the allegations of Paragraph 759.

               760. Teva USA denies the allegations of Paragraph 760.

               761. Teva USA denies the allegations of Paragraph 761.

               762. Teva USA denies the allegations of Paragraph 762.

               763. Teva USA denies the allegations of Paragraph 763.

               764. Teva USA denies the allegations of Paragraph 764.

               765. Teva USA denies the allegations of Paragraph 765.

               766. Teva USA denies the allegations of Paragraph 766.

               767. Paragraph 767 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations of Paragraph 767.

               768. Paragraph 768 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations of Paragraph 768.

               769. Paragraph 769 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations of Paragraph 769.

               770. Teva USA denies the allegations of Paragraph 770.




                                            - 142 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 143 of 225. PageID #: 37463



               771. Teva USA denies the allegations of Paragraph 771.

               772. Teva USA denies the allegations of Paragraph 772.

               773. Teva USA denies the allegations of Paragraph 773.

               774. Teva USA denies the allegations of Paragraph 774.

               775. Teva USA denies the allegations of Paragraph 775. To the extent that

Paragraph 775 purports to be based on an Order, that document speak for itself, and all

characterizations thereof are denied.

               776. Teva USA denies the allegations of Paragraph 776.

               777. Paragraph 777 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 777.

               778. Teva USA denies the allegations of Paragraph 778.

               779. Teva USA denies the allegations of Paragraph 779.

               780. Teva USA denies the allegations of Paragraph 780.

               781. Teva USA denies the allegations of Paragraph 781.

               782. Teva USA denies the allegations of Paragraph 782.

               783. The allegations of Paragraph 783 are directed to parties other than Teva

USA and therefore does not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 783 and therefore denies the same. Further, to the extent that

Paragraph 783 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               784. The allegations of Paragraph 784 are directed to parties other than Teva

USA and therefore does not require any response from Teva USA. To the extent a response is




                                              - 143 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 144 of 225. PageID #: 37464



required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 784 and therefore denies the same. Further, to the extent that

Paragraph 784 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               785. The allegations of Paragraph 785 are directed to parties other than Teva

USA and therefore does not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 785 and therefore denies the same. Further, to the extent that

Paragraph 785 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               786. Teva USA admits only that Cephalon entered into a corporate integrity

agreement in September 2008. Teva USA denies all remaining allegations in Paragraph 786. To

the extent a response is required, Teva USA is without knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 786 and therefore denies the same. To

the extent that Paragraph 786 purports to be based on documents, those documents speak for

themselves, and all characterizations thereof are denied.

               787. Teva USA denies the allegations in Paragraph 787.

               788. Teva USA admits only that the FDA issued a public health advisory in

September 2007 and that Cephalon submitted a supplemental application for the medication

Fentora to the FDA, which was not granted. Teva USA denies all remaining allegations in

Paragraph 788. To the extent that Paragraph 788 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.




                                              - 144 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 145 of 225. PageID #: 37465



               789. Teva USA admits only that the FDA sent a letter to Cephalon regarding the

advertising of Fentora on March 26, 2009. Teva USA denies the remaining allegations in

Paragraph 789. To the extent that Paragraph 789 purports to be based on a letter, that letter

speaks for itself, and all characterizations thereof are denied.

               790. Teva USA admits only that Cephalon published an insert titled “An

Integrated Risk Evaluation and Mitigation Strategy (REMS) for FENTORA (Fentanyl Buccal

Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate)” on January 13, 2012. Teva USA

denies all remaining allegations in Paragraph 790. To the extent that Paragraph 790 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

               791. The allegations of Paragraph 791 are directed to parties other than Teva

USA and therefore does not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 791 and therefore denies the same.

               792. The allegations of Paragraph 792 are directed to parties other than Teva

USA and therefore does not require any response from Teva USA. To the extent a response is

required, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 792 and therefore denies the same.

               793. Teva USA denies the allegations of Paragraph 793. To the extent the

allegations in Paragraph 793 are directed at other Defendants, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the allegations and therefore denies the

same.




                                               - 145 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 146 of 225. PageID #: 37466



               794. Teva USA denies the allegations of Paragraph 794. To the extent that

Paragraph 794 purports to be based on an interview, that interview speaks for itself, and all

characterizations thereof are denied.

               795. Teva USA denies the allegations of Paragraph 795. To the extent that

Paragraph 795 purports to be based on an interview, that interview speaks for itself, and all

characterizations thereof are denied.

               796. The allegations of Paragraph 796 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 796 and therefore denies the same. Further, to the extent that Paragraph

796 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               797. The allegations of Paragraph 797 are directed to parties other than Teva

USA, they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 797 and therefore denies the same. Further, to the extent that Paragraph

797 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               798. The allegations of Paragraph 798 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 798 and therefore denies the same.




                                              - 146 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 147 of 225. PageID #: 37467



               799. The allegations of Paragraph 799 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 799 and therefore denies the same. Further, to the extent that Paragraph

799 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               800. The allegations of Paragraph 800 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 800 and therefore denies the same. Further, to the extent that Paragraph

800 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               801. The allegations of Paragraph 801 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 801 and therefore denies the same. Further, to the extent that Paragraph

801 purports to be based on an interview, that interview speaks for itself, and all

characterizations thereof are denied.

               802. The allegations of Paragraph 802 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 802 and therefore denies the same. Further, to the extent that Paragraph




                                              - 147 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 148 of 225. PageID #: 37468



802 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               803. The allegations of Paragraph 803 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 803 and therefore denies the same. Further, to the extent that Paragraph

803 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               804. The allegations of Paragraph 804 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 804 and therefore denies the same. Further, to the extent that Paragraph

804 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               805. Plaintiffs omitted Paragraph 805 in their Corrected Second Amended

Complaint.

               806. Plaintiffs omitted Paragraph 806 in their Corrected Second Amended

Complaint.

               807. Plaintiffs omitted Paragraph 807 in their Corrected Second Amended

Complaint.

               808. The allegations of Paragraph 808 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,




                                             - 148 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 149 of 225. PageID #: 37469



Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 808 and therefore denies the same.

               809. The allegations of Paragraph 809 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 809 and therefore denies the same. Further, to the extent that Paragraph

809 purports to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               810. The allegations of Paragraph 810 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 810 and therefore denies the same.

               811. The allegations of Paragraph 811 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 811 and therefore denies the same.

               812. The allegations of Paragraph 812 are directed to parties other than Teva

USA, and they do not require any response from Teva USA. To the extent a response is required,

Teva USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 812 and therefore denies the same.

               813. Teva USA denies the allegations of Paragraph 813.

               814. Teva USA denies the allegations of Paragraph 814 and footnote 207.

               815. Teva USA denies the allegations of Paragraph 815.




                                             - 149 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 150 of 225. PageID #: 37470



               816. Teva USA denies the allegations of Paragraph 816.

               817. Teva USA denies the allegations of Paragraph 817.

               818. Teva USA denies the allegations of Paragraph 818.

               819. Teva USA denies the allegations of Paragraph 819. To the extent the

allegations in Paragraph 819 are directed at other Defendants or “Front Groups,” Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same.

               820. Teva USA denies the allegations of Paragraph 820. To the extent the

allegations in Paragraph 820 are directed at other Defendants or “KOLs,” Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the same.

               821. Teva USA denies the allegations of Paragraph 821. To the extent the

allegations in Paragraph 821 are directed at other Defendants, “Front Groups,” or “KOLs,” Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore denies the same.

               822. Teva USA denies the allegations of Paragraph 822.

               823. Teva USA denies the allegations of Paragraph 823.

               824. Paragraph 824 purports to be based on documents that speak for themselves

and all characterizations thereof are denied. Teva USA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 824 and

therefore denies the same.

               825. Paragraph 825 purports to be based on documents that speak for themselves

and all characterizations thereof are denied. Teva USA is without knowledge or information




                                              - 150 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 151 of 225. PageID #: 37471



sufficient to form a belief as to the truth of the remaining allegations of Paragraph 825 and

therefore denies the same.

               826. Teva USA denies the allegations of Paragraph 826.

               827. Teva USA denies the allegations of Paragraph 827.

               828. Teva USA denies the allegations of Paragraph 828.

               829. Teva USA denies the allegations of Paragraph 829.

               830. Teva USA denies the allegations of Paragraph 830.

               831. Teva USA denies the allegations of Paragraph 831. To the extent the

allegations in Paragraph 831 are directed at other Defendants and “Front Groups,” Teva USA is

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 831 and therefore denies the same.

               832.   Teva USA denies the allegations of Paragraph 832. To the extent the

allegations in Paragraph 832 are directed at other Defendants, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 832 and

therefore denies the same. Further, to the extent that Paragraph 832 and footnotes 208-09 purport

to be based on documents, those document speak for themselves, and all characterizations

thereof are denied.

               833. Teva USA denies the allegations of Paragraph 833. To the extent the

allegations in Paragraph 833 are directed at other Defendants or “KOLs,” Teva USA is without

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 833 and therefore denies the same.

               834. Teva USA denies the allegations of Paragraph 834.

               835. Teva USA denies the allegations of Paragraph 835.




                                              - 151 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 152 of 225. PageID #: 37472



               836. Teva USA denies the allegations of Paragraph 836.

               837. Teva USA denies the allegations of Paragraph 837.

               838. Teva USA denies the allegations of Paragraph 838.

               839. Teva USA denies the allegations of Paragraph 839.

               840. Teva USA denies the allegations of Paragraph 840.

               841. Teva USA denies the allegations of Paragraph 841.

               842. Teva USA denies the allegations of Paragraph 842.

               843. Teva USA denies the allegations of Paragraph 843.

               844. Teva USA denies the allegations of Paragraph 844. To the extent the

allegations in Paragraph 844 are directed at other Defendants, “Front Groups” or “KOLs,” Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 844 and therefore denies the same.

               845. Teva USA denies the allegations of Paragraph 845. To the extent the

allegations in Paragraph 845 are directed at other Defendants, “Front Groups,” or “KOLs,” Teva

USA is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 845 and therefore denies the same.

               846. Teva USA denies the allegations of Paragraph 846. To the extent the

allegations in Paragraph 846 are directed at other Defendants, Teva USA is without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 846 and

therefore denies the same.

               847. Teva USA denies the allegations of Paragraph 847. To the extent the

allegations in Paragraph 847 are directed at other Defendants, Teva USA is without knowledge




                                              - 152 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 153 of 225. PageID #: 37473



or information sufficient to form a belief as to the truth of the allegations of Paragraph 847 and

therefore denies the same.

               848. Teva USA denies the allegations of Paragraph 848.

               849. Teva USA denies the allegations of Paragraph 849. To the extent that the

allegations in Paragraph 849 and footnote 210 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

               850. Teva USA denies the allegations of Paragraph 850. To the extent that the

allegations in Paragraph 850 purport to be based on a statute, that statute speaks for itself, and all

characterizations thereof are denied.

               851. Teva USA denies the allegations of Paragraph 851. To the extent that the

allegations in Paragraph 851 and footnote 211 purport to be based on a statute or regulation, that

statute or regulation speaks for itself, and all characterizations thereof are denied.

               852. Teva USA denies the allegations of Paragraph 852. To the extent that the

allegations in Paragraph 852 purport to be based on a statute, that statute speaks for itself, and all

characterizations thereof are denied.

               853. Teva USA denies the allegations of Paragraph 853. To the extent that the

allegations in Paragraph 853 purport to be based on documents, those documents speak for

themselves, and all characterizations thereof are denied.

               854. Teva USA denies the allegations of Paragraph 854.

               855. Teva USA denies the allegations of Paragraph 855.

               856. Teva USA denies the allegations of Paragraph 856.




                                                - 153 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 154 of 225. PageID #: 37474



               857.   Teva USA denies the allegations of Paragraph 857. To the extent that the

allegations in Paragraph 857 and footnote 212 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

               858. Teva USA denies the allegations of Paragraph 858. To the extent that the

allegations in Paragraph 858 purport to be based on a statute or regulation, those statutes and

regulations speaks for themselves, and all characterizations thereof are denied.

               859. Teva USA denies the allegations of Paragraph 859.

               860. Teva USA denies the allegations of Paragraph 860.

               861. Teva USA denies the allegations of Paragraph 861.

               862. Teva USA denies the allegations of Paragraph 862.

               863. Teva USA denies the allegations of Paragraph 863. To the extent that the

allegations in Paragraph 863 purport to be based on a statute or regulation, those statutes and

regulations speaks for themselves, and all characterizations thereof are denied.

               864. Teva USA admits only that Cephalon manufactures and sells Actiq and

Fentora, and Teva USA manufactures generic oxycodone. Teva USA denies all remaining

allegations in Paragraph 864. To the extent that allegations in Paragraph 864 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same.

               865. Teva USA admits only that Cephalon manufactures and sells Actiq and

Fentora, and Teva USA manufactures generic oxycodone. Teva USA denies all remaining

allegations in Paragraph 865. To the extent that allegations in Paragraph 865 relate to Defendants

other than Teva USA, Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations and therefore denies the same.




                                               - 154 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 155 of 225. PageID #: 37475



                866. Teva USA denies the allegations of Paragraph 866.

                867. Teva USA denies the allegations of Paragraph 867.

                868. Teva USA denies the allegations of Paragraph 868.

                869. Teva USA denies the allegations of Paragraph 869.

                870. Teva USA denies the allegations of Paragraph 870.

                871. Teva USA denies the allegations of Paragraph 871.

                872. Teva USA denies the allegations of Paragraph 872.

                873. Teva USA denies the allegations of Paragraph 873.

                874. Teva USA denies the allegations of Paragraph 874.

                875. Teva USA denies the allegations of Paragraph 875. To the extent that the

allegations in Paragraph 875 purport to be based on a statute or regulation, those statutes and

regulations speaks for themselves, and all characterizations thereof are denied.

                876. Teva USA denies the allegations of Paragraph 876.

                877. Teva USA denies the allegations of Paragraph 877.

                                 FIRST CLAIM FOR RELIEF
           Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Marketing Enterprise
                  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                             (the “RICO Marketing Defendants”))

                878. Teva USA reasserts its responses to Paragraphs 1 through 877 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                879. Paragraph 879 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 879. To the

extent that allegations in Paragraph 879 relate to Defendants other than Teva USA, it is without




                                                 - 155 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 156 of 225. PageID #: 37476



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               880. Paragraph 880 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 880. To the

extent that allegations in Paragraph 880 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               881. Paragraph 881 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 881. To the

extent that allegations in Paragraph 881 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               882. Paragraph 882 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 882. To the

extent that allegations in Paragraph 882 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               883. Paragraph 883 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 883. To the

extent that allegations in Paragraph 883 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                              - 156 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 157 of 225. PageID #: 37477



               884. Paragraph 884 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 884. To the

extent that allegations in Paragraph 884 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               885. Paragraph 885 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 885. To the

extent that allegations in Paragraph 885 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               886. Paragraph 886 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 886. To the

extent that allegations in Paragraph 886 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               887. Paragraph 887 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 887. To the

extent that allegations in Paragraph 887 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               888. Paragraph 888 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 888. To the

extent that allegations in Paragraph 888 relate to Defendants other than Teva USA, it is without




                                              - 157 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 158 of 225. PageID #: 37478



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               889. Paragraph 889 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 889. To the

extent that allegations in Paragraph 889 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               890. Paragraph 890 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 890. To the

extent that allegations in Paragraph 890 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               891. Paragraph 891 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 891. To the

extent that allegations in Paragraph 891 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               892. Paragraph 892 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 892. To the

extent that allegations in Paragraph 892 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.




                                              - 158 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 159 of 225. PageID #: 37479



               893. Paragraph 893 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 893. To the

extent that allegations in Paragraph 893 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               894. Paragraph 894 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 894. To the

extent that allegations in Paragraph 894 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               895. Paragraph 895 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 895. To the

extent that allegations in Paragraph 895 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               896. Paragraph 896 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 896. To the

extent that allegations in Paragraph 896 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               897. Paragraph 897 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 897. To the

extent that allegations in Paragraph 897 relate to Defendants other than Teva USA, it is without




                                              - 159 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 160 of 225. PageID #: 37480



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               898. Paragraph 898 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 898. To the

extent that allegations in Paragraph 898 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               899. Paragraph 899 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 899. To the

extent that allegations in Paragraph 899 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same.

               900. Paragraph 900 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 900. To the

extent that allegations in Paragraph 900 relate to Defendants other than Teva USA, it is without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. Further, to the extent the allegations in Paragraph 900 and footnotes

213-14 purport to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

               901.    Paragraph 901 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 901. To the

extent that allegations in Paragraph 901 relate to Defendants other than Teva USA, Teva USA is




                                              - 160 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 161 of 225. PageID #: 37481



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                902.    Paragraph 902 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 902. To the

extent that allegations in Paragraph 902 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                903.    Paragraph 903 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 903. To the

extent that allegations in Paragraph 903 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                904.    Paragraph 904 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 904. To the

extent that allegations in Paragraph 904 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                905.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.




                                                - 161 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 162 of 225. PageID #: 37482



                               SECOND CLAIM FOR RELIEF
         Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise
        (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
            Cardinal, and AmerisourceBergen—“RICO Supply Chain Defendants”)

                906.    Teva USA reasserts its responses to Paragraphs 1 through 905 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                907.    Paragraph 907 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 907. To the

extent that allegations in Paragraph 907 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                908.    Paragraph 908 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 908. To the

extent that allegations in Paragraph 908 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                909.    Paragraph 909 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 909. To the

extent that allegations in Paragraph 909 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                910.    Paragraph 910 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 910. To the

extent that allegations in Paragraph 910 relate to Defendants other than Teva USA, Teva USA is



                                                 - 162 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 163 of 225. PageID #: 37483



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               911.   Paragraph 911 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 911. To the

extent that allegations in Paragraph 911 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               912.   Paragraph 912 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 912. To the

extent that allegations in Paragraph 912 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               913.   Paragraph 913 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 913. To the

extent that allegations in Paragraph 913 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               914.   Paragraph 914 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 914. To the

extent that allegations in Paragraph 914 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 163 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 164 of 225. PageID #: 37484



               915.   Paragraph 915 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 915. To the

extent that allegations in Paragraph 915 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               916.   Paragraph 916 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 916. To the

extent that allegations in Paragraph 916 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               917.   Paragraph 917 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 917. To the

extent that allegations in Paragraph 917 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               918.   Paragraph 918 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 918. To the

extent that allegations in Paragraph 918 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               919.   Paragraph 919 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 919. To the

extent that allegations in Paragraph 919 relate to Defendants other than Teva USA, Teva USA is




                                              - 164 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 165 of 225. PageID #: 37485



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               920.   Paragraph 920 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 920. To the

extent that allegations in Paragraph 920 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               921.   Paragraph 921 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 921. To the

extent that allegations in Paragraph 921 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               922.   Paragraph 922 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 922. To the

extent that allegations in Paragraph 922 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               923.   Paragraph 923 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 923. To the

extent that allegations in Paragraph 923 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 165 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 166 of 225. PageID #: 37486



               924.   Paragraph 924 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 924. To the

extent that allegations in Paragraph 924 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               925.   Paragraph 925 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 925. To the

extent that allegations in Paragraph 925 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               926.   Paragraph 926 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 926. To the

extent that allegations in Paragraph 926 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               927.   Paragraph 927 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 927. To the

extent that allegations in Paragraph 927 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               928.   Paragraph 928 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 928. To the

extent that allegations in Paragraph 928 relate to Defendants other than Teva USA, Teva USA is




                                              - 166 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 167 of 225. PageID #: 37487



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               929.   Paragraph 929 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 929. To the

extent that allegations in Paragraph 929 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               930.   Paragraph 930 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 930. To the

extent that allegations in Paragraph 930 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               931.   Paragraph 931 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 931. To the

extent that allegations in Paragraph 931 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               932.    Paragraph 932 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 932. To the

extent that allegations in Paragraph 932 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 167 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 168 of 225. PageID #: 37488



               933.   Paragraph 933 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 933. To the

extent that allegations in Paragraph 933 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               934.   Paragraph 934 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 934. To the

extent that allegations in Paragraph 934 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               935.   Paragraph 935 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 935. To the

extent that allegations in Paragraph 935 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               936.   Paragraph 936 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 936. To the

extent that allegations in Paragraph 936 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               937.   Paragraph 937 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 937. To the

extent that allegations in Paragraph 937 relate to Defendants other than Teva USA, Teva USA is




                                              - 168 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 169 of 225. PageID #: 37489



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                938.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                               THIRD CLAIM FOR RELIEF
 Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. (Against
                    Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                           (the “Opioid Marketing Enterprise”))

                939.    Teva USA reasserts its responses to Paragraphs 1 through 938 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                940.    Paragraph 940 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 940. To the

extent that allegations in Paragraph 940 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                941.    Teva USA reasserts its responses to Paragraphs 878 through 905 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                942.    Paragraph 942 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 942. To the

extent that allegations in Paragraph 942 relate to Defendants other than Teva USA, Teva USA is




                                                 - 169 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 170 of 225. PageID #: 37490



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               943.   Paragraph 943 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 943. To the

extent that allegations in Paragraph 943 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               944.   Paragraph 944 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 944. To the

extent that allegations in Paragraph 944 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               945.   Paragraph 945 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 945. To the

extent that allegations in Paragraph 945 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               946.   Paragraph 946 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 946. To the

extent that allegations in Paragraph 946 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 170 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 171 of 225. PageID #: 37491



                947.    Paragraph 947 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 947. To the

extent that allegations in Paragraph 947 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                948.    Paragraph 948 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 948. To the

extent that allegations in Paragraph 948 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                949.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                              FOURTH CLAIM FOR RELIEF
  Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. Against
            Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
          Cardinal, and AmerisourceBergen) (The “Opioid Supply Chain Enterprise”)

                950.    Teva USA reasserts its responses to Paragraphs 1 through 949 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                951.    Paragraph 951 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 951. To the

extent that allegations in Paragraph 951 relate to Defendants other than Teva USA, Teva USA is




                                                 - 171 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 172 of 225. PageID #: 37492



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                952.    Teva USA reasserts its responses to Paragraphs 906 through 938 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                953.    Paragraph 953 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 953. To the

extent that allegations in Paragraph 953 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                954.    Paragraph 954 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 954. To the

extent that allegations in Paragraph 954 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                955.    Paragraph 955 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 955. To the

extent that allegations in Paragraph 955 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                956.    Paragraph 956 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 956. To the

extent that allegations in Paragraph 956 relate to Defendants other than Teva USA, Teva USA is




                                                 - 172 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 173 of 225. PageID #: 37493



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               957.    Paragraph 957 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 957. To the

extent that allegations in Paragraph 957 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               958.   Paragraph 958 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 958. To the

extent that allegations in Paragraph 958 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               959.   Paragraph 959 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 959. To the

extent that allegations in Paragraph 959 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               960.   Paragraph 960 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 960. To the

extent that allegations in Paragraph 960 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 173 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 174 of 225. PageID #: 37494



               961.   Paragraph 961 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 961. To the

extent that allegations in Paragraph 961 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               962.   Paragraph 962 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 962. To the

extent that allegations in Paragraph 962 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               963.   Paragraph 963 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 963. To the

extent that allegations in Paragraph 963 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               964.   Paragraph 964 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 964. To the

extent that allegations in Paragraph 964 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               965.   Paragraph 965 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 965. To the

extent that allegations in Paragraph 965 relate to Defendants other than Teva USA, Teva USA is




                                              - 174 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 175 of 225. PageID #: 37495



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                966.    Paragraph 966 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 966. To the

extent that allegations in Paragraph 966 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                967.    Paragraph 967 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 967. To the

extent that allegations in Paragraph 967 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                968.    Paragraph 968 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 968. To the

extent that allegations in Paragraph 968 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                969.    Teva USA reasserts its responses to Paragraphs 671 through 745 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                970.    Paragraph 970 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 970. To the

extent that allegations in Paragraph 970 relate to Defendants other than Teva USA, Teva USA is




                                                 - 175 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 176 of 225. PageID #: 37496



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                971.    Paragraph 971 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 971. To the

extent that allegations in Paragraph 971 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                972.    Paragraph 972 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 972. To the

extent that allegations in Paragraph 972 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                973.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                    FIFTH CLAIM FOR RELIEF
                                      Statutory Public Nuisance
                                      (Against All Defendants)

                974.    Teva USA reasserts its responses to Paragraphs 1 through 973 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                975.    Paragraph 975 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 975. To the

extent that allegations in Paragraph 975 relate to Defendants other than Teva USA, Teva USA is


                                                 - 176 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 177 of 225. PageID #: 37497



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               976.   Paragraph 976 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 976. To the

extent that allegations in Paragraph 976 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               977.   Paragraph 977 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 977. To the

extent that allegations in Paragraph 977 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               978.   Paragraph 978 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 978. To the

extent that allegations in Paragraph 978 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               979.   Paragraph 979 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 979. To the

extent that allegations in Paragraph 979 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 177 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 178 of 225. PageID #: 37498



               980.   Paragraph 980 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 980. To the

extent that allegations in Paragraph 980 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               981.   Paragraph 981 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 981. To the

extent that allegations in Paragraph 981 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               982.   Paragraph 982 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 982. To the

extent that allegations in Paragraph 982 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               983.   Paragraph 983 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 983. To the

extent that allegations in Paragraph 983 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               984.   Paragraph 984 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 984. To the

extent that allegations in Paragraph 984 relate to Defendants other than Teva USA, Teva USA is




                                              - 178 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 179 of 225. PageID #: 37499



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               985.   Paragraph 985 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 985. To the

extent that allegations in Paragraph 985 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               986.   Paragraph 986 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 986. To the

extent that allegations in Paragraph 986 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               987.   Paragraph 987 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 987. To the

extent that allegations in Paragraph 987 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               988.   Paragraph 989 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 989. To the

extent that allegations in Paragraph 989 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 179 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 180 of 225. PageID #: 37500



               989.    Paragraph 989 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 989. To the

extent that allegations in Paragraph 989 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               990.    Paragraph 990 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 990. To the

extent that allegations in Paragraph 990 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               991.    Paragraph 991 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 991. To the

extent that allegations in Paragraph 991 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               992.    Paragraph 992 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 992. To the

extent that allegations in Paragraph 992 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               993.    Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.




                                               - 180 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 181 of 225. PageID #: 37501



                994.    Paragraph 994 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 994. To the

extent that allegations in Paragraph 994 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                995.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint. Paragraph 995 also states conclusions of law to which

no response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 995.

                996.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                 SIXTH CLAIM FOR RELIEF
                              Common Law Absolute Public Nuisance
                                   (Against All Defendants)

                997.    Teva USA reasserts its responses to Paragraphs 1 through 996 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                998.    Paragraph 998 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 998. To the

extent that allegations in Paragraph 998 relate to Defendants other than Teva USA, Teva USA is




                                                 - 181 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 182 of 225. PageID #: 37502



without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               999.    Paragraph 999 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 999. To the

extent that allegations in Paragraph 999 relate to Defendants other than Teva USA, Teva USA is

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1000. Paragraph 1000 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1000. To the

extent that allegations in Paragraph 1000 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1001. Paragraph 1001 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1001. To the

extent that allegations in Paragraph 1001 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1002. Paragraph 1002 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1002. To the

extent that allegations in Paragraph 1002 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 182 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 183 of 225. PageID #: 37503



               1003. Paragraph 1003 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1003. To the

extent that allegations in Paragraph 1003 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1004. Paragraph 1004 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1004. To the

extent that allegations in Paragraph 1004 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1005. Paragraph 1005 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1005. To the

extent that allegations in Paragraph 1005 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1006. Paragraph 1006 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1006. To the

extent that allegations in Paragraph 1006 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1007. Paragraph 1007 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1007. To the

extent that allegations in Paragraph 1007 relate to Defendants other than Teva USA, Teva USA




                                              - 183 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 184 of 225. PageID #: 37504



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1008. Paragraph 1008 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1008. To the

extent that allegations in Paragraph 1008 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1009. Paragraph 1009 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1009. To the

extent that allegations in Paragraph 1009 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1010. Paragraph 1010 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1010. To the

extent that allegations in Paragraph 1010 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1011. Paragraph 1011 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1011. To the

extent that allegations in Paragraph 1011 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 184 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 185 of 225. PageID #: 37505



               1012. Paragraph 1012 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1012. To the

extent that allegations in Paragraph 1012 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1013. Paragraph 1013 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1013. To the

extent that allegations in Paragraph 1013 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1014. Paragraph 1014 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1014. To the

extent that allegations in Paragraph 1014 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1015. Paragraph 1015 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1015. To the

extent that allegations in Paragraph 1015 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1016. Paragraph 1016 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1016. To the

extent that allegations in Paragraph 1016 relate to Defendants other than Teva USA, Teva USA




                                              - 185 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 186 of 225. PageID #: 37506



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1017. Paragraph 1017 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1017. To the

extent that allegations in Paragraph 1017 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1018. Paragraph 1018 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1018. To the

extent that allegations in Paragraph 1018 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1019. Paragraph 1019 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1019. To the

extent that allegations in Paragraph 1019 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1020. Paragraph 1020 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1020. To the

extent that allegations in Paragraph 1020 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 186 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 187 of 225. PageID #: 37507



               1021. Paragraph 1021 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1021. To the

extent that allegations in Paragraph 1021 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1022. Paragraph 1022 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1022. To the

extent that allegations in Paragraph 1022 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1023. Paragraph 1023 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1023. To the

extent that allegations in Paragraph 1023 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1024. Paragraph 1024 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1024. To the

extent that allegations in Paragraph 1024 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1025. Paragraph 1025 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1025. To the

extent that allegations in Paragraph 1025 relate to Defendants other than Teva USA, Teva USA




                                              - 187 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 188 of 225. PageID #: 37508



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1026. Paragraph 1026 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1026. To the

extent that allegations in Paragraph 1026 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1027. Paragraph 1027 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1027. To the

extent that allegations in Paragraph 1027 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1028. Paragraph 1028 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1028. To the

extent that allegations in Paragraph 1028 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1029. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

                1030. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or




                                                - 188 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 189 of 225. PageID #: 37509



any other relief sought in the Complaint. Paragraph 1030 also states conclusions of law to which

no response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 1030. To the extent that allegations in Paragraph 1030 relate to Defendants other than

Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same.

               1031. Paragraph 1031 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1031. To the

extent that allegations in Paragraph 1031 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1032. Paragraph 1032 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1032. To the

extent that allegations in Paragraph 1032 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1033. Paragraph 1033 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1033. To the

extent that allegations in Paragraph 1033 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1034. Paragraph 1034 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1034. To the

extent that allegations in Paragraph 1034 relate to Defendants other than Teva USA, Teva USA




                                              - 189 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 190 of 225. PageID #: 37510



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1035. Paragraph 1035 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1035. To the

extent that allegations in Paragraph 1035 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1036. Paragraph 1036 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1036. To the

extent that allegations in Paragraph 1036 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1037. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint. Paragraph 1037 also states conclusions of law to which

no response is required. To the extent a response is required, Teva USA denies the allegations in

Paragraph 1037. To the extent that allegations in Paragraph 1037 relate to Defendants other than

Teva USA, Teva USA is without knowledge or information sufficient to form a belief as to the

truth of those allegations and therefore denies the same.

                1038. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or




                                                - 190 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 191 of 225. PageID #: 37511



contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                  SEVENTH CLAIM FOR RELIEF
                                           Negligence
                                     (Against All Defendants)

                1039. Teva USA reasserts its responses to Paragraphs 1 through 1038 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                1040. Paragraph 1040 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1040. To the

extent that allegations in Paragraph 1040 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1041. Paragraph 1041 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1041. To the

extent that allegations in Paragraph 1041 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1042. Paragraph 1042 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1042. To the

extent that allegations in Paragraph 1042 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1043. Paragraph 1043 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1043. To the


                                                 - 191 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 192 of 225. PageID #: 37512



extent that allegations in Paragraph 1043 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1044. Paragraph 1044 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1044. To the

extent that allegations in Paragraph 1044 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1045. Paragraph 1045 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1045. To the

extent that allegations in Paragraph 1045 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1046. Paragraph 1046 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1046. To the

extent that allegations in Paragraph 1046 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1047. Paragraph 1047 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1047. To the

extent that allegations in Paragraph 1047 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 192 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 193 of 225. PageID #: 37513



               1048. Paragraph 1048 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1048. To the

extent that allegations in Paragraph 1048 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1049. Paragraph 1049 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1049. To the

extent that allegations in Paragraph 1049 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1050. Paragraph 1050 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1050. To the

extent that allegations in Paragraph 1050 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1051. Paragraph 1051 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1051. To the

extent that allegations in Paragraph 1051 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1052. Paragraph 1052 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1052. To the

extent that allegations in Paragraph 1052 relate to Defendants other than Teva USA, Teva USA




                                              - 193 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 194 of 225. PageID #: 37514



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1053. Paragraph 1053 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1053. To the

extent that allegations in Paragraph 1053 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1054. Paragraph 1054 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1054. To the

extent that allegations in Paragraph 1054 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1055. Paragraph 1055 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1055. To the

extent that allegations in Paragraph 1055 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1056. Paragraph 1056 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1056. To the

extent that allegations in Paragraph 1056 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 194 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 195 of 225. PageID #: 37515



               1057. Paragraph 1057 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1057. To the

extent that allegations in Paragraph 1057 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1058. Paragraph 1058 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1058. To the

extent that allegations in Paragraph 1058 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1059. Paragraph 1059 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1059. To the

extent that allegations in Paragraph 1059 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1060. Paragraph 1060 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1060. To the

extent that allegations in Paragraph 1060 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1061. Paragraph 1061 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1061. To the

extent that allegations in Paragraph 1061 relate to Defendants other than Teva USA, Teva USA




                                              - 195 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 196 of 225. PageID #: 37516



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1062. Paragraph 1062 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1062. To the

extent that allegations in Paragraph 1062 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1063. Paragraph 1063 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1063. To the

extent that allegations in Paragraph 1063 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1064. Paragraph 1064 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1064. To the

extent that allegations in Paragraph 1064 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1065. Paragraph 1065 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1065. To the

extent that allegations in Paragraph 1065 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 196 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 197 of 225. PageID #: 37517



               1066. Paragraph 1066 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1066. To the

extent that allegations in Paragraph 1066 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1067. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

               1068. Paragraph 1068 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1068. To the

extent that allegations in Paragraph 1068 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1069. Paragraph 1069 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1069. To the

extent that allegations in Paragraph 1069 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1070. Paragraph 1070 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1070. To the

extent that allegations in Paragraph 1070 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                               - 197 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 198 of 225. PageID #: 37518



                1071. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                   EIGHTH CLAIM FOR RELIEF
                                        Common Law Fraud
                                 (Against the Marketing Defendants)

                1072. Teva USA reasserts its responses to Paragraphs 1 through 1071 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                1073. Paragraph 1073 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1073. To the

extent that allegations in Paragraph 1073 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1074. Paragraph 1074 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1074. To the

extent that allegations in Paragraph 1074 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1075. Paragraph 1075 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1075. To the

extent that allegations in Paragraph 1075 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.


                                                 - 198 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 199 of 225. PageID #: 37519



               1076. Paragraph 1076 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1076. To the

extent that allegations in Paragraph 1076 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1077. Paragraph 1077 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1077. To the

extent that allegations in Paragraph 1077 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1078. Paragraph 1078 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1078. To the

extent that allegations in Paragraph 1078 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1079. Paragraph 1079 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1079. To the

extent that allegations in Paragraph 1079 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1080. Paragraph 1080 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1080. To the

extent that allegations in Paragraph 1080 relate to Defendants other than Teva USA, Teva USA




                                              - 199 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 200 of 225. PageID #: 37520



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1081. Paragraph 1081 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1081. To the

extent that allegations in Paragraph 1081 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1082. Paragraph 1082 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1082. To the

extent that allegations in Paragraph 1082 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1083. Paragraph 1083 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1083. To the

extent that allegations in Paragraph 1083 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1084. Paragraph 1084 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1084. To the

extent that allegations in Paragraph 1084 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 200 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 201 of 225. PageID #: 37521



                1085. Paragraph 1085 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1085. To the

extent that allegations in Paragraph 1085 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1086. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

                1087. Paragraph 1087 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1087. To the

extent that allegations in Paragraph 1087 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1088. Paragraph 1088 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1088. To the

extent that allegations in Paragraph 1088 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1089. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.




                                                - 201 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 202 of 225. PageID #: 37522



                                   NINTH CLAIM FOR RELIEF
                            Injury Through Criminal Acts (R.C. 2307.60)
                                      (Against All Defendants)

                1090. Teva USA reasserts its responses to Paragraphs 1 through 1089 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                1091. Paragraph 1091 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1091. To the

extent that allegations in Paragraph 1091 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1092. Paragraph 1092 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1092. To the

extent that allegations in Paragraph 1092 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1093. Paragraph 1093 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1093. To the

extent that allegations in Paragraph 1093 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1094. Paragraph 1094 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1094. To the

extent that allegations in Paragraph 1094 relate to Defendants other than Teva USA, Teva USA




                                                 - 202 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 203 of 225. PageID #: 37523



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1095. Paragraph 1095 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1095. To the

extent that allegations in Paragraph 1095 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1096. Paragraph 1096 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1096. To the

extent that allegations in Paragraph 1096 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1097. Paragraph 1097 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1097. To the

extent that allegations in Paragraph 1097 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1098. Paragraph 1098 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1098. To the

extent that allegations in Paragraph 1098 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 203 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 204 of 225. PageID #: 37524



               1099. Paragraph 1099 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1099. To the

extent that allegations in Paragraph 1099 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1100. Paragraph 1100 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1100. To the

extent that allegations in Paragraph 1100 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1101. Paragraph 1101 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1101. To the

extent that allegations in Paragraph 1101 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1102. Paragraph 1102 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1102. To the

extent that allegations in Paragraph 1102 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1103. Paragraph 1103 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1103. To the

extent that allegations in Paragraph 1103 relate to Defendants other than Teva USA, Teva USA




                                              - 204 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 205 of 225. PageID #: 37525



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1104. Paragraph 1104 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1104. To the

extent that allegations in Paragraph 1104 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1105. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

                1106. Paragraph 1106 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1106. To the

extent that allegations in Paragraph 1106 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1107. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                   TENTH CLAIM FOR RELIEF
                                       Unjust Enrichment
                                     (Against All Defendants)

                1108. Teva USA reasserts its responses to Paragraphs 1 through 1107 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.


                                                 - 205 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 206 of 225. PageID #: 37526



               1109. Paragraph 1109 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1109. To the

extent that allegations in Paragraph 1109 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1110. Paragraph 1110 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1110. To the

extent that allegations in Paragraph 1110 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1111. Paragraph 1111 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1111. To the

extent that allegations in Paragraph 1111 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1112. Paragraph 1112 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1112. To the

extent that allegations in Paragraph 1112 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1113. Paragraph 1113 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1113. To the

extent that allegations in Paragraph 1113 relate to Defendants other than Teva USA, Teva USA




                                              - 206 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 207 of 225. PageID #: 37527



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1114. Paragraph 1114 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1114. To the

extent that allegations in Paragraph 1114 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1115. Paragraph 1115 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1115. To the

extent that allegations in Paragraph 1115 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1116. Paragraph 1116 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1116. To the

extent that allegations in Paragraph 1116 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1117. Paragraph 1117 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1117. To the

extent that allegations in Paragraph 1117 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 207 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 208 of 225. PageID #: 37528



                1118. Paragraph 1118 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1118. To the

extent that allegations in Paragraph 1118 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1119. Paragraph 1119 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1119. To the

extent that allegations in Paragraph 1119 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1120. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

                1121. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                 ELEVENTH CLAIM FOR RELIEF
                                        Civil Conspiracy
                                     (Against All Defendants)

                1122. Teva USA reasserts its responses to Paragraphs 1 through 1121 and

incorporates by reference its responses to all other Paragraphs of the Complaint with the same

legal force and effect as if fully set forth herein.

                1123. Paragraph 1123 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1123. To the


                                                 - 208 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 209 of 225. PageID #: 37529



extent that allegations in Paragraph 1123 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1124. Paragraph 1124 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1124. To the

extent that allegations in Paragraph 1124 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1125. Paragraph 1125 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1125. To the

extent that allegations in Paragraph 1125 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1126. Paragraph 1126 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1126. To the

extent that allegations in Paragraph 1126 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1127. Paragraph 1127 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1127. To the

extent that allegations in Paragraph 1127 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.




                                              - 209 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 210 of 225. PageID #: 37530



               1128. Paragraph 1128 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1128. To the

extent that allegations in Paragraph 1128 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1129. Paragraph 1129 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1129. To the

extent that allegations in Paragraph 1129 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1130. Paragraph 1130 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1130. To the

extent that allegations in Paragraph 1130 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1131. Paragraph 1131 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1131. To the

extent that allegations in Paragraph 1131 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

               1132. Paragraph 1132 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1132. To the

extent that allegations in Paragraph 1132 relate to Defendants other than Teva USA, Teva USA




                                              - 210 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 211 of 225. PageID #: 37531



is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1133. Paragraph 1133 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1133. To the

extent that allegations in Paragraph 1133 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1134. Paragraph 1134 states conclusions of law to which no response is required.

To the extent a response is required, Teva USA denies the allegations in Paragraph 1134. To the

extent that allegations in Paragraph 1134 relate to Defendants other than Teva USA, Teva USA

is without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore denies the same.

                1135. Teva USA is without knowledge or information sufficient to form a belief

as to the truth of those allegations regarding Plaintiffs’ expenditures and therefore denies the

same.

                1136. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. Teva USA denies that its conduct caused or

contributed to Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                                       PRAYER FOR RELIEF

                1137. Teva USA admits that Plaintiffs seek the relief listed in the Prayer for

Relief paragraph and all of its subparts, but denies that its conduct caused or contributed to

Plaintiffs’ alleged injuries and denies that it is liable to Plaintiffs for damages or any other relief

sought in the Complaint.


                                                - 211 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 212 of 225. PageID #: 37532



                           AFFIRMATIVE AND OTHER DEFENSES

        Teva USA hereby asserts affirmative and other defenses to the allegations and claims in

Plaintiffs’ Complaint. By asserting the matters set forth below, Teva USA does not allege or

admit that it has the burden of proof and/or the burden of persuasion with respect to any of these

matters. Teva USA asserts as follows:

        FIRST. The Complaint and each claim contained therein fails to state a claim upon

which relief can be granted, fails to state facts sufficient to constitute a cause of action, and fails

to plead a legally cognizable injury.

        SECOND. The claims asserted in the Complaint are barred, in whole or in part, because

federal agencies have exclusive or primary jurisdiction over the matters asserted in the

Complaint.

        THIRD. The claims asserted in the Complaint are preempted, in whole or in part, by

federal law, including (without limitation) the federal Controlled Substances Act and the Food,

Drug, and Cosmetic Act. Among other things, each Plaintiff’s claims are preempted insofar as

they conflict with Congress’s purposes and objectives in enacting relevant federal legislation and

authorizing regulations, and the Supremacy Clause of the United States Constitution.

        FOURTH. Any claims pertaining to generic medicines are preempted, as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011) and

Mutual Pharmaceuticals Co. v. Bartlett, 570 U.S. 472 (2013).

        FIFTH. The claims asserted in the Complaint against Teva USA are barred, in whole or

in part, by the FDA-approved TIRF REMS Program, including, but not limited to, the

requirements imposed on prescribers of TIRF medicines and patients.

        SIXTH. Each Plaintiff’s claims are barred, in whole or in part, by the learned

intermediary doctrine because adequate warnings were given to learned intermediaries who used


                                                - 212 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 213 of 225. PageID #: 37533



their informed, independent medical judgment in making prescribing decisions for a given

patient.

           SEVENTH. Each Plaintiff’s claims are barred, in whole or in part, to the extent they are

based on alleged harms resulting from known risks or dangers associated with opioid products

that are unavoidable even within the scope of prescribed and intended use, but that are

reasonable in comparison to the benefits conferred.

           EIGHTH. Each Plaintiff’s claims are barred, reduced and/or limited pursuant to

applicable statutory and common law regarding limitations of awards, caps on recovery, and

setoffs.

           NINTH. If Plaintiffs have sustained any injuries or damages, such were the result of

intervening or superseding events, factors, occurrences, or conditions, which were not reasonably

foreseeable and in no way caused by Teva USA and for which Teva USA is not liable.

           TENTH. The alleged injury asserted by each Plaintiff is too remote from the alleged

conduct of Teva USA to be a basis for liability as a matter of law and due process.

           ELEVENTH. Plaintiffs may not recover from Teva USA because the methods,

standards, or techniques of designing, manufacturing, labeling and distributing of the

prescription medications at issue complied with and were in conformity with the generally

recognized state of the art at the time the product was designed, manufactured, labeled, and

distributed.

           TWELFTH. Each Plaintiff’s claims are barred, in whole or in part, by the applicable

statutes of limitations and of repose.

           THIRTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by doctrines of

laches, waiver, unclean hands, estoppel, and/or ratification.




                                                - 213 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 214 of 225. PageID #: 37534



         FOURTEENTH. To the extent that each Plaintiff’s claims relate to Teva USA’s

advertising, public statements, lobbying, or other activities protected by the First Amendment to

the Constitution of the United States or by the Constitution of the State of Ohio or that of any

other state whose laws may apply, such claims are barred.

         FIFTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by Plaintiffs’

failure to mitigate any damages allegedly sustained.

         SIXTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by the voluntary

payment doctrine.

         SEVENTEENTH. Any verdict or judgment that might be recovered by Plaintiffs must

be reduced by those amounts that have already or will in the future indemnify Plaintiffs in whole

or in part for any past or future claimed economic loss from any collateral source, such as

insurance, social security, workers’ compensation, taxes, or employee benefit program.

         EIGHTEENTH. Each Plaintiff’s injuries and damages, if any, are barred in whole or in

part by the actions, omissions, and/or conduct of third parties over whom Teva USA had no

control or authority. Indeed, each Plaintiff’s claims are barred, in whole or in part, because the

injury Plaintiffs allege was the result of one or more superseding and/or intervening criminal acts

by third parties. Thus, any recovery should be reduced or barred by such parties’ proportionate

fault.

         NINETEENTH. Each Plaintiff’s claims are barred and/or reduced by contributory or

comparative negligence and contributory or comparative fault.

         TWENTIETH. Each Plaintiff’s claims are barred, in whole or in part, by any alteration,

modification, or misuse of the prescribed medications by Plaintiffs, prescribing providers,

patients, or any other third parties, for which Teva USA cannot be held responsible.




                                              - 214 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 215 of 225. PageID #: 37535



        TWENTY-FIRST. Each Plaintiff’s claims for punitive or exemplary damages or other

civil penalties are barred or reduced by applicable law or statute or, in the alternative, are

unconstitutional insofar as they violate the due process protections afforded by the United States

Constitution, the excessive fines clause of the Eighth Amendment of the United States

Constitution, the Full Faith and Credit Clause of the United States Constitution, and applicable

provisions of the Constitution of this State or that of any other state whose laws may apply. Any

law, statute or other authority purporting to permit the recovery of punitive damages or civil

penalties in this case is unconstitutional, facially and as applied, to the extent that, without

limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award punitive damages or civil penalties and/or the

amount, if any; (2) is void for vagueness in that it fails to provide adequate advance notice as to

what conduct will result in punitive damages or civil penalties; (3) unconstitutionally may permit

recovery of punitive damages or civil penalties based on harms to third parties, out-of-state

conduct, conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive

damages or civil penalties in an amount that is not both reasonable and proportionate to the

amount of harm, if any, to Plaintiffs and to the amount of compensatory damages, if any; (5)

unconstitutionally may permit jury consideration of net worth or other financial information

relating to Teva USA; (6) lacks constitutionally sufficient standards to be applied by the trial

court in post-verdict review of any award of punitive damages or civil penalties; (7) lacks

constitutionally sufficient standards for appellate review of any award of punitive damages or

civil penalties; (8) would unconstitutionally impose a penalty, criminal in nature, without

according to Teva USA the same procedural protections that are accorded to criminal defendants




                                                - 215 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 216 of 225. PageID #: 37536



under the constitutions of the United States, this State, and any other state whose laws may

apply; and (9) otherwise fails to satisfy Supreme Court precedent, including, without limitation,

Pacific Mutual Life Insurance. Co. v. Haslip, 499 U.S. 1 (1991); TXO Production Corp. v.

Alliance Res., Inc., 509 U.S. 443 (1993); BMW of North America v. Gore, 517 U.S. 559 (1996);

State Farm Insurance Co. v. Campbell, 538 U.S. 408 (2003); and Philip Morris USA v. Williams,

549 U.S. 346 (2007).

        TWENTY-SECOND. Each Plaintiff’s injuries and damages, if any, were due to illicit

use, misuse or abuse of the prescription medications at issue by the users, for which Teva USA is

not liable.

        TWENTY-THIRD. Each Plaintiff’s claims or damages are invalid and/or are barred, in

whole or in part, because the users of the medications at issue used them after acknowledging

and/or learning of their alleged risks.

        TWENTY-FOURTH. To the extent that Plaintiffs are alleging fraud, fraudulent

concealment, or similar conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

        TWENTY-FIFTH. Teva USA’s liability, if any, will not result from its conduct but is

solely the result of an obligation imposed by law, and thus Teva USA is entitled to complete

indemnity, express or implied, by other parties.

        TWENTY-SIXTH. Each Plaintiff’s injuries and damages, if any, were due to

preexisting conditions, idiosyncratic reactions, or other responses to the medications on the part

of the medication users, for which Teva USA cannot be held responsible. The opioid

medications at issue were manufactured, distributed, and labeled, in accordance with the

provisions of federal law, including the U.S. Food Drug and Cosmetics Act, and the regulations

promulgated pursuant thereto. Moreover, the activities alleged conformed with all state and




                                               - 216 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 217 of 225. PageID #: 37537



federal statutes, regulations, and industry standards based upon the state of knowledge existing at

the relevant time(s) alleged.

        TWENTY-SEVENTH. Should Teva USA be held liable to Plaintiffs, which liability is

specifically denied, Teva USA would be entitled to a set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.

        TWENTY-EIGHTH. Plaintiffs lack standing to bring their claims and the relief they

seek.

        TWENTY-NINTH. Teva USA is entitled to, and claims the benefit of, all defenses and

presumptions set forth in or arising from any rule of law or statute of this State or any other state

whose substantive law might control the action.

        THIRTIETH. Each Plaintiff’s claims violate the Supremacy Clause of the United States

Constitution.

        THIRTY-FIRST. Each Plaintiff’s claims may be barred, in whole or in part, because

neither users nor prescribers relied to their detriment upon any statement by Teva USA in

determining to use the medications at issue, particularly given the TIRF REMS Access Program,

required by the FDA, that mandates prescriber enrollment in order to prescribe TIRF medicines.

        THIRTY-SECOND. Each Plaintiff’s claims are barred, in whole or in part, by the

deference that common law gives to discretionary actions by the FDA under the FDCA.

        THIRTY-THIRD. To the extent Plaintiffs assert claims that depend solely on violations

of federal law, including any claims of a “fraud on the FDA” with respect to Teva USA’s

disclosure of information related to the safety of its medications at issue, such claims are barred

and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).




                                               - 217 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 218 of 225. PageID #: 37538



       THIRTY-FOURTH. Each Plaintiff’s claims are barred because the conduct of Teva

USA conformed with the FDCA, the requirements of the FDA, the Controlled Substances Act,

and the requirements of the DEA. Moreover, the activities of Teva USA alleged in the

Complaint conformed with all state and federal statutes, regulations, and industry standards

based upon the state of knowledge existing at the relevant time(s) alleged in the Complaint.

       THIRTY-FIFTH. Plaintiffs fail to plead and cannot establish that they incurred any

costs for any opioid prescription promoted or sold by Teva USA and that was medically

inappropriate or should not have been written, or that Teva USA’s allegedly improper conduct

caused any health care provider to write any unnecessary, ineffective or harmful opioid

prescriptions.

       THIRTY-SIXTH. Any statements in branded or unbranded materials that Plaintiffs seek

to attribute to Teva USA comporting with FDA-approved uses are not misleading as a matter of

law or otherwise actionable.

       THIRTY-SEVENTH. Plaintiffs fail to plead any actionable misrepresentation or

omission made by or attributable to Teva USA.

       THIRTY-EIGHTH. Plaintiffs fail to plead and cannot establish any duty owed to

Plaintiffs by Teva USA.

       THIRTY-NINTH. Each Plaintiff’s claims are barred because they violate procedural

and substantive due process rights under the Fourteenth Amendment to the U.S. Constitution and

Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free from retroactive

or ex post facto laws as guaranteed by Article I, § 10 of the United States Constitution and

Article II, § 28 of the Constitution of Ohio. Teva USA’s rights under the Due Process Clause of

the U.S. Constitution and applicable state Constitution or statute are further violated by any




                                               - 218 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 219 of 225. PageID #: 37539



financial or other arrangement that might distort a government attorney’s duty to pursue justice

rather than his or her personal interests, financial or otherwise, in the context of a civil

enforcement proceeding, including by Plaintiffs’ use of a contingency fee contract with private

counsel.

           FORTIETH. Plaintiffs have failed to join one or more necessary and indispensable

parties.

           FORTY-FIRST. Each Plaintiff’s claims against Teva USA are barred or limited by the

economic loss rule.

           FORTY-SECOND. The Ohio public nuisance statute is unconstitutionally vague.

           FORTY-THIRD. Each Plaintiff’s claims against Teva USA are barred under the

municipal cost recovery rule.

           FORTY-FOURTH. To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs

are not entitled to such relief because Plaintiffs have an adequate remedy at law and cannot

otherwise satisfy the elements for equitable relief.

           FORTY-FIFTH. Each Plaintiff’s claim for unjust enrichment is barred or limited

because Teva USA did not receive and retain any alleged benefit from Plaintiffs.

           FORTY-SIXTH. Each Plaintiff’s claims are barred or limited by the separation of

powers doctrine.

           FORTY-SEVENTH. Plaintiffs have failed to comply with the requirement that they

identify each patient in whose claim(s) they have a subrogation interest.

           FORTY-EIGHTH. Plaintiffs seek duplicate or double recovery on the same injury or

damage, contrary to Ohio law.




                                                - 219 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 220 of 225. PageID #: 37540



       FORTY-NINTH. Any recovery against Teva USA is barred or limited under the

principles of assumption of the risk and informed consent.

       FIFTIETH. Each Plaintiff’s claims and damages are barred or limited, in whole or in

part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a municipality.

       FIFTY-FIRST. Each Plaintiff’s damages, if any, were not proximately caused by any

act or omission attributable to Teva USA.

       FIFTY-SECOND. As a matter of law, Plaintiffs are not entitled to a declaratory

judgment, injunction, or attorney’s fees for these alleged claims.

       FIFTY-THIRD. Each Plaintiff’s claim of public nuisance is barred or limited because,

among other reasons, no action of Teva USA involved interference with real property, illegal

conduct perpetrated by third-parties involving the use of an otherwise legal product does not

involve a public right against the manufacturer sufficient to state a claim for public nuisance, the

alleged public nuisance would have impermissible extraterritorial reach, and the alleged

wrongful conduct of Teva USA is too remote from the alleged injury as a matter of law and due

process.

       FIFTY-FOURTH. To the extent Plaintiffs seek punitive, exemplary, or aggravated

damages, any such damages are barred because the products at issue, and their labeling, were

subject to and received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

       FIFTY-FIFTH. To the extent Plaintiffs seek to impose liability on Teva USA for broad,

general statements regarding the value or quality of Teva USA’s products that were made to and

reasonably understood by providers as opinion, such statements cannot constitute false

representations as a matter of law.




                                              - 220 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 221 of 225. PageID #: 37541



       FIFTY-SIXTH. To the extent any agents, employees, or contractors of Teva USA

caused any of the damages alleged by Plaintiffs, such agents, employees, or contractors were

acting outside the scope of the agency employment, or contract with Teva USA, and any

recovery against Teva USA must be reduced by the proportionate fault of such agents,

employees, or contractors.

       FIFTY-SEVENTH. To the extent each Plaintiff’s claims are based the alleged conduct

of other Defendants, and Plaintiffs seek to impose liability on Teva USA only by virtue of Teva

USA’s ownership of another Defendant’s shares, membership within another Defendant’s

unincorporated entity, or similar affiliation, Plaintiffs have failed to plead—and cannot prove—

any allegations sufficient to support a claim to pierce the corporate veil or to otherwise hold Teva

USA liable merely by virtue of its corporate affiliation with any other Defendant.

       FIFTY-EIGHTH. Each Plaintiff’s claims are barred and should be dismissed under

Fed. R. Civ. P. 41(b) and any other applicable rules because Plaintiffs have refused to comply

with the Court’s case management orders, including CMO-1, and because Plaintiffs have refused

to identify the allegedly inappropriate, unnecessary, or otherwise improper opioid prescriptions

that they contend are at issue and on which they base their claims.

       FIFTY-NINTH. The representations or statements alleged to have been made were true

and accurate at the time made and/or otherwise were made in good faith, with a reasonable belief

as to their validity and accuracy and with a reasonable belief that all conduct was lawful.

       SIXTIETH. Plaintiffs’ claims are barred by the sophisticated user doctrine. Because of

their training and experience, doctors who prescribe opioids know or reasonably should know of

the potential risks, and defendants had no duty to warn and cannot be held liable for failing to




                                              - 221 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 222 of 225. PageID #: 37542



warn of risks and complications of which members of the relevant medical community knew or

should have known.

        SIXTY-FIRST. The doctrines of estoppel and/or waiver bar each Plaintiff’s claims.

The imposition of injunctive relief and/or civil penalties would be inequitable, particularly in

light of defendants’ lawful and proper sale of products that are heavily regulated and include an

FDA-approved and required warning.

        SIXTY-SECOND. Plaintiffs’ injury through criminal acts claims fail because there has

been no relevant criminal conviction.

        SIXTY-THIRD. Plaintiffs fail to identify any concerted action by Teva USA to

participate in any conspiracy.

        SIXTY-FOURTH. Each Plaintiff’s common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

        SIXTY-FIFTH. Any defendant’s liability must be limited in accordance with the

percentage of fault allocated to it by the ultimate trier of fact and/or law. Each defendant may

only be severally liable for any injuries or expenses. Plaintiffs’ alleged damages are not

indivisible but comprise separate and discrete costs.

        SIXTY-SIXTH. Plaintiffs’ claims for punitive damages, statutory damages, civil

penalties, and other relief are prohibited under the Fifth, Eighth, and Fourteenth Amendments of

the United States Constitution, and Article I, §§ 1, 2, 9, 10, 16, and 19 of the Constitution of

Ohio.

        SIXTY-SEVENTH. Each Plaintiffs’ claims are barred, in whole or in part, by the

Commerce Clause of the United States Constitution.




                                               - 222 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 223 of 225. PageID #: 37543



        SIXTY-EIGHT. Teva USA’s parent corporation, Teva Pharmaceutical Industries Ltd. is

an Israeli corporation that does not conduct business in the United States and over which no

personal jurisdiction exists.

                                     DEFENSES RESERVED

        Teva USA hereby gives notice that it intends to rely upon any other defenses that may

become available or apparent during the discovery proceedings in this matter, and hereby

reserves its right to amend its Answer and to assert any such defenses.

                                  DEMAND FOR JURY TRIAL

        Teva USA hereby demands a trial by jury of all issues so triable. Teva USA also hereby

reserves the right to remand each case to its original jurisdiction for trial.

        WHEREFORE, Teva USA demands judgment dismissing Plaintiffs’ Complaint in its

entirety, together with costs and disbursements. Teva USA further demands such other relief,

both general and specific, at law or in equity, to which it is justly entitled.




                                                - 223 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 224 of 225. PageID #: 37544



Dated: February 5, 2019                 Respectfully submitted,



                                        s/Steven A. Reed
                                        Steven A. Reed
                                        Eric W. Sitarchuk
                                        Rebecca J. Hillyer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103-2921
                                        Telephone: +1.215.963.5000
                                        Facsimile: +1.215.963.5001
                                        steven.reed@morganlewis.com
                                        eric.sitarchuk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com

                                        Wendy West Feinstein
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        One Oxford Centre, Thirty-Second Floor
                                        Pittsburgh, PA 15219-6401
                                        Telephone: +1.412.560.7455
                                        Facsimile: +1.412.560.7001
                                        wendy.feinstein@morganlewis.com

                                        Brian M. Ercole
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        200 S. Biscayne Blvd., Suite 5300
                                        Miami, FL 33131-2339
                                        Telephone: +1.305.415.3000
                                        Facsimile: +1.305.415.3001
                                        brian.ercole@morganlewis.com


                                        Attorneys for Teva Pharmaceuticals USA, Inc.




                                    - 224 -
Case: 1:17-md-02804-DAP Doc #: 1340 Filed: 02/05/19 225 of 225. PageID #: 37545



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2019, the foregoing was electronically

filed with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record. Pursuant to Fed. R. Civ. P. 5, if electronic notice is not

indicated through the court’s e-filing system, a true and correct copy of the foregoing document

will be served via electronic mail or U.S. Mail.



Dated: February 5, 2019                        /s/ Steven A. Reed
                                               Steven A. Reed




                                                - 225 -
